Exhibit 10.2

 

 

 



CERTAIN INFORMATION IN THIS EXHIBIT MARKED [***] HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.

 

FI N° 86508, FI N° 87226, FI N° 92628, and FI N° 82693

Serapis N° 2016-0480

 

 

 

 



 

Curetis (EGFF)

 

 

Finance Contract

as amended and restated pursuant to the First Amendment and Restatement
Agreement dated 20 May 2019 and the Second Amendment and Restatement Agreement
dated
2020

 

between the

 

European Investment Bank

 

and

 

Curetis GmbH

 

Luxembourg

 

on 12 December 2016

 

 

 
 

 

Contents

 

Clause Page

INTERPRETATION AND DEFINITIONS 4 ARTICLE 1 16 1.01   Amount of Credit 16
1.02   Disbursement procedure 17 1.03   Currency of disbursement 18
1.04   Conditions of disbursement 18 1.05   Second Credit 20 1.06   Deferment of
disbursement 21 1.07   Cancellation and suspension 22 1.08   Cancellation after
expiry of the Credit 23 ARTICLE 2 23 2.01   Amount of Loan 23 2.02   Currency of
repayment, interest and other charges 23 2.03   Confirmation by the Bank 23
ARTICLE 3 23 3.01   Rate of interest – Cash Pay Margin 23 3.02   Rate of
interest – Deferred Interest 24 3.03   Interest on overdue sums 24 3.04   Market
Disruption Event 25 3.05   PPI 25 3.06   Payment in kind (PIK) interest 26
ARTICLE 4 26 4.01   Normal repayment 26 4.02   Voluntary prepayment 26
4.03   Compulsory prepayment 27 4.04   General 29 ARTICLE 5 29 5.01   Day count
convention 29 5.02   Time and place of payment 29 5.03   No set-off by the
Borrower 30 5.04   Disruption to Payment Systems 30 5.05   Application of sums
received 30 ARTICLE 6 30 6.01   Use of Loan and availability of other funds 31
6.02   Completion of Project 31 6.03   Increased cost of Project 31
6.04   Procurement procedure 31 6.05   Continuing Project undertakings 31
6.06   Disposal of assets 32

 

 



i 
 

 

 

6.07   Compliance with laws; Hedging 33 6.08   Change in business 33
6.09   Merger 33 6.10   Ownership 33 6.11   Books and records 34
6.12   Acquisitions 34 6.13   Indebtedness 35 6.14   Guarantees 35
6.15   Permitted Payments 35 6.16   Intellectual Property Rights 35
6.17   Maintenance of Status 35 6.18   Eligibility Prerequisites 35
6.19   Illicit origin 35 6.20   Visibility 35 6.21   Loans 36 6.22   General
Representations and Warranties 36 ARTICLE 7 38 7.01   Guarantee 38
7.02   Negative pledge 38 7.03   Pari passu ranking 39 7.04   Clauses by
inclusion 40 ARTICLE 8 40 8.01   Information concerning the Project 40
8.02   Information concerning the Borrower 41 8.03   Visits by the Bank 42
8.04   Disclosure and publication 43 8.05   Information required by an
Accountant 43 ARTICLE 9 43 9.01   Taxes, duties and fees 43 9.02   Other charges
44 9.03   Increased costs, indemnity and set-off 44 9.04   Accountant fees 44
ARTICLE 10 44 10.01   Right to demand repayment 44 10.02   Other rights at law
46 10.03   Indemnity 46 10.04   Non-Waiver 46 ARTICLE 11 47 11.01   Governing
Law 47 11.02   Jurisdiction 47 11.03   Agent of Service 47 11.04   Place of
performance 47 11.05   Evidence of sums due 47 11.06   Third party rights 47

 

 



ii 
 

 

 

11.07   Entire Agreement 48 11.08   Invalidity 48 11.09   Amendments 48
11.10   Counterparts 48 ARTICLE 12 48 12.01   Notices to either party 48
12.02   Form of notice 49 12.03   Demand after notice to remedy 49
12.04   English language 49 12.05   Recitals and Schedules 49 Schedule A 52
A.1.   TECHNICAL DESCRIPTION 52 A2.   PROJECT INFORMATION TO BE SENT TO THE BANK
AND METHOD OF TRANSMISSION 53 Schedule B 55 Schedule C 57 Schedule D 59 Schedule
E 61 Schedule F 62

 

 

iii 
 

 

 

THIS CONTRACT IS MADE ON 12 DECEMBER 2016 (AND REFERENCES TO "THE DATE OF THIS
CONTRACT" SHALL BE CONSTRUED ACCORDINGLY) AND IS SET OUT BELOW AS AMENDED AND
RESTATED PURSUANT TO THE FIRST AMENDMENT AND RESTATEMENT AGREEMENT AND THE
SECOND AMENDMENT AND RESTATEMENT AGREEMENT (EACH AS DEFINED BELOW) BETWEEN:

 

The European Investment Bank having its seat at 100 boulevard Konrad Adenauer,
L-2950 Luxembourg, represented by Vice-President Ambroise Fayolle

 



(the "Bank")

of the first part, and

 

Curetis GmbH, a company incorporated in Germany, having its registered office at
Max-Eyth-Strasse 42, 71088 Holzgerlingen, Germany, represented by its Managing
Directors Oliver Schacht and Johannes Bacher

 

 





 

(the "Borrower")

of the second part.

 

 

 

 

 
 

 

 

WHEREAS:

(1)The Borrower has stated that it is undertaking a project as more particularly
described in the technical description (the "Technical Description") set out in
Schedule A (the "Initial Project").

(2)The total cost of the Initial Project, as estimated by the Bank, is EUR
50,000,000 (fifty million euros) and the Borrower has stated that it intends to
finance the Project as follows:

Source Amount (EUR m) Own funds 25,000,000 Credit from the Bank 25,000,000 TOTAL
50,000,000

 

(3)The Borrower has also stated that it is undertaking certain research and
product development in relation to a project to develop diagnostic solutions for
COVID-19 (the "COVID-19 Project" and together with the Initial Project, the
"Project").

(4)The total cost of the COVID-19 Project, as estimated by the Bank, is EUR
10,000,000 (ten million euros) and the Borrower has stated that it intends to
finance the COVID-19 Project as follows:

Source Amount (EUR m) Own funds 5,000,000 Credit from the Bank 5,000,000 TOTAL
10,000,000

 

(5)In order to fulfil the financing plans set out in Recitals (2) and (4), the
Borrower has requested from the Bank a credit of EUR 30,000,000 (thirty million
euros).

(6)The Bank considering that the financing of the Project falls within the scope
of its functions, and having regard to the statements and facts cited in these
Recitals, has decided to give effect to the Borrower's request providing to it a
credit in an amount of EUR 30,000,000 (thirty million euros) under this Finance
Contract (the "Contract"); provided that the amount of the Bank loan shall not,
in any case, exceed 50% (fifty per cent) of the total cost of the Project set
out in Recitals (2) and (4).

(7)The Managing Directors of the Borrower have authorised the borrowing of the
sum of EUR 30,000,000 (thirty million euros) represented by this credit on the
terms and conditions set out in this Contract and it has been duly certified
that such borrowing is within the corporate powers of the Borrower.

(8)The financial obligations of the Borrower under this Contract are guaranteed
by OpGen and Ares Genetics (each as defined below) under:

(a)the guarantee and indemnity agreement entered into between the Bank and Ares
Genetics, governed by English law and dated 29 November 2017 (the "Ares Genetics
First Guarantee Agreement");

(b)the guarantee and indemnity agreement entered into between the Bank and Ares
Genetics, governed by English law and dated 20 May 2019 (the "Ares Genetics
Second Guarantee Agreement"); and

 



2 
 

 

 

(c)the guarantee and indemnity agreement entered into between the Bank and
OpGen, governed by English law and dated on or about the date of the Second
Amendment and Restatement Agreement (the "OpGen Guarantee Agreement"); and

(d)the guarantee and indemnity agreement entered into between the Bank and Ares
Genetics, governed by English law and dated on or about the date of the Second
Amendment and Restatement Agreement (the "Ares Genetics Third Guarantee
Agreement");

(9)To avoid doubt, following the Effective Date the following guarantee and
indemnity agreements have been released by the Bank:

(a)the guarantee and indemnity agreement entered into between the Bank and
Curetis NV, governed by English law and dated 12 December 2016 (the "Initial
Guarantee Agreement");

(b)the guarantee and indemnity agreement entered into between the Bank and
Curetis USA, governed by English law and dated 22 December 2017 (the "Curetis
USA First Guarantee Agreement");

(c)the guarantee and indemnity agreement entered into between the Bank and
Curetis NV, governed by English law and dated 20 May 2019 (the "Curetis NV
Second Guarantee Agreement");

(d)the guarantee and indemnity agreement entered into between the Bank and
Curetis USA, governed by English law and dated 20 May 2019 (the "Curetis USA
Second Guarantee Agreement").

(10)This operation benefits from a guarantee from the European Union under the
European Fund for Strategic Investments ("EFSI").

(11)The statute of the Bank provides that the Bank shall ensure that its funds
are used as rationally as possible in the interests of the European Union; and,
accordingly, the terms and conditions of the Bank's loan operations must be
consistent with relevant policies of the European Union.

(12)The Bank considers that access to information plays an essential role in the
reduction of environmental and social risks, including human rights violations,
linked to the projects it finances and has therefore established its
transparency policy, the purpose of which is to enhance the accountability of
the EIB Group towards its stakeholders and the citizens of the European Union in
general.

(13)The processing of personal data shall be carried out by the Bank in
accordance with applicable European Union legislation on the protection of
individuals with regard to the processing of personal data by the European Union
institutions and bodies and on the free movement of such data.

 

 

3 
 

 

 

NOW THEREFORE it is hereby agreed as follows:

INTERPRETATION AND DEFINITIONS

(a)Interpretation

In this Contract:

(i)References to Articles, Recitals, Schedules and Annexes are, save if
explicitly stipulated otherwise, references respectively to articles of, and
recitals, schedules and annexes to this Contract.

(ii)References to a provision of law are references to that provision as amended
or re-enacted.

(iii)References to any other agreement or instrument are references to that
other agreement or instrument as amended, novated, supplemented, extended or
restated.

(iv)References to "accrued interest" includes any Deferred Interest.

(b)Definitions

In this Contract:

"Acceptance Deadline" for a notice means:

(a)16h00 Luxembourg time on the day of delivery, if the notice is delivered by
14h00 Luxembourg time on a Business Day; or

(b)11h00 Luxembourg time on the next following day which is a Business Day, if
the notice is delivered after 14h00 Luxembourg time on any such day or is
delivered on a day which is not a Business Day.

"Accountant" means any firm of accountants approved in advance by the Bank (such
approval not to be unreasonably withheld or delayed).

"Accounting Reference Date" means 31 December.

"Affiliates" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

"Ares Genetics" means Ares Genetics GmbH (a company incorporated in Austria with
company number FN 468899 H and registered office at Karl-Farkas-Gasse 18,
A-1030, Vienna, Austria).

"Authorisation" means an authorisation, permit, consent, approval, resolution,
licence, exemption, filing, notarisation or registration.

"BPE" means, the British Private Equity & Venture Capital Association.

"Business Day" means a day (other than a Saturday or Sunday) on which the Bank
and commercial banks are open for general business in Luxembourg.

"Cash Pay Margin" has the meaning given in Article 3.01.

"Change-of-Control Event" has the meaning given to it in Article 4.03A(3).

"Change in the Beneficial Ownership" means a change in the ultimate ownership or
control of the Borrower according to the definition of "beneficial owner" set
out in article 3(6) of Directive 2015/849 of the European Parliament and of the
Council of 20 May 2015 on the prevention of the use of the financial system for
the purposes of money laundering or terrorist financing.

 



4 
 

 

 

"Change-of-Law Event" has the meaning given to it in Article 4.03A(4).

"Compliance Certificate" means a certificate substantially in the form set out
in Schedule D.2.

"Contract" has the meaning given to it in Recital (6).

"COVID-19" means the COVID-19 coronavirus disease, declared as a "pandemic" by
the World Health Organisation on 11 March 2020.

"COVID-19 Tranche" means the EUR 5,000,000 Tranche of the Second Credit which
the Borrower may drawdown pursuant to Article 1.05(d).

"COVID-19 Tranche Due Payment" has the meaning given to that term in Article
3.05C.

"Credit" means the First Credit and the Second Credit.

"Curetis NV" means Curetis NV in liquidation (a company incorporated in the
Netherlands with company number 64302679 and registered office at
Max-Eyth-Strasse 42, 71088 Holzgerlingen, Germany).

"Curetis USA" means Curetis USA Inc., (a company incorporated under the laws of
the State of Delaware with registration number 607544 and having its principal
executive office at 10525 Vista Sorrento Parkway, Suite 104, San Diego, CA
92121, United States of America).

"Deferment Indemnity" means a fee calculated on the amount of the disbursement
deferred or suspended being the higher of:

(a)0.125% (twelve point five basis points), per annum; and

(b)the percentage rate by which:

(i)the interest rate that would have been applicable to such amount had it been
disbursed to the Borrower on the Scheduled Disbursement Date, exceeds

(ii)the rate calculated as EURIBOR (one month rate) less 0.125% (twelve point
five basis points) (provided that such rate shall not be less than zero),

and such fee shall accrue from the Scheduled Disbursement Date to the
Disbursement Date or, as the case may be, until the date of cancellation of the
Notified Tranche in accordance with this Contract.

"Deferred Interest" means the component of the interest defined in Article 3.02.

"Deferred Interest Rate" means the rate of interest quantified in Article 3.02.

"Disbursement Date" means the date on which actual disbursement of a Tranche is
made by the Bank.

"Disbursement Notice" means a notice from the Bank to the Borrower pursuant to
and in accordance with Article 1.02C.

"Disbursement Request" means a notice substantially in the form set out in
Schedule C.1.

"Disruption Event" means either or both of:

 



5 
 

 

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with this Contract; or

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of
either the Bank or the Borrower, preventing that party:

(i)from performing its payment obligations under this Contract; or

(ii)from communicating with other parties in accordance with the terms of this
Contract,

and which disruption (in either such case as per (a) or (b) above) is not caused
by, and is beyond the control of, the party whose operations are disrupted.

"EBITDA" means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation (excluding the results from discontinued
operations):

(a)before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges and other finance payments whether paid, payable or
capitalised by any member of the Group (calculated on a consolidated basis) in
respect of that Relevant Period;

(b)not including any accrued interest owing to any member of the Group;

(c)after adding back any amount attributable to the amortisation or depreciation
of assets of members of the Group;

(d)before taking into account any Exceptional Items;

(e)after deducting the amount of any profit (or adding back the amount of any
loss) of any member of the Group which is attributable to minority interests;

(f)plus or minus the Group's share of the profits or losses (after finance costs
and tax) of Non-Group Entities;

(g)before taking into account any unrealised gains or losses on any financial
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis); and

(h)before taking into account any gain arising from an upward revaluation of any
other asset,

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of the Group before
taxation.

"Effective Date" has the meaning given to that term in the Second Amendment and
Restatement Agreement.

"EFSI" has the meaning given in Recital (10).

"EFSI Regulation" means the Regulation 2015/1017 of the European Parliament and
of the Council of 25 June 2015 on the European Fund for Strategic Investments.

"Environment" means the following, in so far as they affect human health and
social well-being:

(a)fauna and flora;

(b)soil, water, air, climate and the landscape; and

(c)cultural heritage and the built environment,

 



6 
 

 

 

and includes, without limitation, occupational and community health and safety.

"Environmental Approval" means any Authorisation required by Environmental Law.

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

"Environmental Law" means:

(a)European Union law, including principles and standards;

(b)national laws and regulations; and

(c)applicable international treaties,

of which a principal objective is the preservation, protection or improvement of
the Environment.

"EURIBOR" has the meaning given to it in Schedule B.

"EUR" or "euro" means the lawful currency of the Member States of the European
Union which adopt or have adopted it as their currency in accordance with the
relevant provisions of the Treaty on European Union and the Treaty on the
Functioning of the European Union or their succeeding treaties.

"Event of Default" means any of the circumstances, events or occurrences
specified in Article 10.01.

"Exceptional Items" means any material items of an unusual or non-recurring
nature which represent gains or losses including those arising on:

(a)the restructuring of the activities of an entity and reversals of any
provisions for the cost of restructuring;

(b)disposals, revaluations, write downs or impairment of non-current assets or
any reversal of any write down or impairment;

(c)disposals of assets associated with discontinued operations; and

(d)any other examples of "exceptional items" (as such term has the meaning
attributed to it in IFRS).

"FDA" means the US Food and Drugs Administration.

"Final Availability Date" means,

(a)in respect of each Tranche other than the COVID-19 Tranche, 12 December 2019;
and

(b)in respect of the COVID-19 Tranche, the date falling 9 months after the date
of the Second Amendment and Restatement Agreement.

"Finance Document" means this Contract, any Guarantee Agreement, the First
Amendment and Restatement Agreement, the Second Amendment and Restatement
Agreement, the US Security Agreement (following its entry into force), and any
other document designated from time to time as such between the Bank and the
Borrower.

"Finance Lease" means any lease or hire purchase contract which would, in
accordance with IFRS, be treated as a finance or capital lease.

"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.



7 
 

 

 

 

"Financial Year" means the annual accounting period of the Group ending on the
Accounting Reference Date.

"First Amendment and Restatement Agreement" means the amendment and restatement
agreement in relation to this Contract made between the Bank, the Borrower,
Curetis NV, Ares Genetics and Curetis USA and dated 20 May 2019.

"Floating Rate" means a fixed-spread floating interest rate, that is to say an
annual interest rate determined by the Bank for each successive Floating Rate
Reference Period equal to EURIBOR plus the Cash Pay Margin. If the Floating Rate
for any Floating Rate Reference Period is calculated to be below zero, it will
be set at zero.

"Floating Rate Reference Period" means each period from one Payment Date to the
next relevant Payment Date; the first Floating Rate Reference Period shall
commence on the date of disbursement of the Tranche.

"GAAP" means generally accepted accounting principles in Germany and the United
States of America, including German GAAP (HGB), IFRS and US-GAAP.

"Group" means OpGen and its Affiliates from time to time, and the Borrower and
its Affiliates.

"Guarantee" means any guarantee and indemnity that is the subject of a Guarantee
Agreement.

"Guarantee Agreement" means the Initial Guarantee Agreement and/or any
Subsequent Guarantee Agreement.

"Guarantor" means any person which enters into a Guarantee Agreement in the
capacity as a guarantor.

"Hedging Policy" means any derivative transaction by a member of the Group to
hedge actual or projected exposure arising in the ordinary course of trading or
any derivative instrument of a member of the Group which is accounted for on a
hedge accounting basis and does not include any derivative transaction and/or
instrument for speculative purposes.

"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.

"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

"Illegal Activities" means any of the following illegal activities or activities
carried out for illegal purposes: tax evasion, tax fraud, fraud, corruption,
coercion, collusion, obstruction, money laundering, financing of terrorism,
organised crime or any illegal activity that may affect the financial interests
of the EU, according to applicable laws.

"Indebtedness" means any:

(a)obligations for borrowed money;

(b)indebtedness under any acceptance credit;

(c)indebtedness under any bond, debenture, note or similar instrument;

(d)instrument under any bill of exchange;

(e)indebtedness in respect of any interest rate or currency swap or forward
currency sale or purchase or other form of interest or currency hedging
transaction (including without limit caps, collars and floors);

 



8 
 

 

 

 

(f)indebtedness under any Finance Lease;

(g)indebtedness (actual or contingent) under any guarantee, bond security,
indemnity or other agreement;

(h)indebtedness (actual or contingent) under any instrument entered into for the
purpose of raising finance;

(i)indebtedness in respect of a liability to reimburse a purchaser of any
receivables sold or discounted in the event that any amount of those receivables
is not paid;

(j)indebtedness arising under a securitisation; or

(k)other transaction which has the commercial effect of borrowing.

"Indemnifiable Prepayment Event" means a Prepayment Event other than those
specified in Articles 4.03A(2) or 4.03A(5).

"Initial Guarantee Agreement" has the meaning given to it in Recital (8).

"Intellectual Property Rights" means, including without limitation, intellectual
property of every designation (including patents, utility patents, copyrights,
design rights, trademarks, service marks and know how) whether capable of
registration or not.

"IPEV Valuation Standards" means, the International Private Equity and Venture
Capital Valuation Guidelines published by, amongst others, BPE in December 2018
as may be amended, updated or replaced from time-to-time.

"Joint Venture" means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

"Lead Organisation" means reputable international, standard-setting institutions
and organisations including the European Union, the United Nations, the
International Monetary Fund, the Financial Stability Board, the Financial Action
Task Force and the Organisation for Economic Co-operation and Development Global
Forum on Transparency and Exchange of Information for Tax Purposes.

"Loan" means the aggregate amount of Tranches disbursed from time to time by the
Bank under this Contract.

"Market Capitalisation" means:

(a)at any time that:

(i)OpGen holds all the voting shares in the Borrower, and

(ii)OpGen is listed on the OpGen Exchange or another regulated market exchange,

the market value in Euros (as determined by the Bank, and with any necessary
currency exchanges being calculated at the Bank's spot rate of exchange) of
OpGen on a PPI Demand Date calculated as the sum of:

(iii)the non-weighted average closing price per share over the 90 Trading Days
prior to that PPI Demand Date, multiplied by the total number of issued shares
as at that PPI Demand Date; and

(i)the aggregate of all dividends and other distributions or similar payments
made to any shareholder of OpGen in the period from the Disbursement Date of the
PPI Tranche or the COVID-19 Tranche (as applicable) until the relevant PPI
Payment Date; and

(b)at any other time, the sum of (as determined by the Bank):

 



9 
 

 

 

 

(i)the market value of the Borrower in Euros on a PPI Demand Date as determined
by an Accountant (at the cost of the Borrower) in accordance with IPEV Valuation
Standards (with any necessary currency exchanges being calculated at the Bank's
spot rate of exchange);

(ii)the aggregate of all dividends and other distributions or similar payments
made to any shareholder of OpGen in the period from the Disbursement Date of the
PPI Tranche or the COVID-19 Tranche (as applicable) until the relevant PPI
Payment Date (with any necessary currency exchanges being calculated at the
Bank's spot rate of exchange).

"Market Disruption Event" means any of the following circumstances:

(a)there are, in the reasonable opinion of the Bank, events or circumstances
adversely affecting the Bank's access to its sources of funding;

(b)in the opinion of the Bank, funds are not available from its ordinary sources
of funding in order to adequately fund a Tranche in the relevant currency and/or
for the relevant maturity and/or in relation to the reimbursement profile of
such Tranche;

(c)in relation to a Tranche in respect of which interest is or would be payable
at Floating Rate:

(A)the cost to the Bank of obtaining funds from its sources of funding, as
determined by the Bank, for a period equal to the Floating Rate Reference Period
of such Tranche (i.e. in the money market) would be in excess of EURIBOR;

or

(B)the Bank determines that adequate and fair means do not exist for
ascertaining EURIBOR for the relevant currency of such Tranche or it is not
possible to determine EURIBOR in accordance with the definition contained in
Schedule B.

"Material Adverse Change" means, any event or change of condition, which, in the
reasonable opinion of the Bank has a material adverse effect on:

(a)the ability of any Obligor to perform its obligations under any Finance
Document to which it is party;

(b)the business, operations, property or financial conditions or prospects of
any Obligor or the Group as a whole; or

(c)the validity or enforceability of, or the effectiveness or ranking of, or the
value of any security granted to the Bank, or the rights or remedies of the Bank
under any Finance Document.

"Material Subsidiary" means any Subsidiary of OpGen from time to time (other
than, to avoid doubt, Curetis USA) whose gross revenues, total assets or EBITDA
represents not less than 10% (ten per cent) of (i) the consolidated gross
revenues of the Group taken as a whole and attributable to the shareholders of
the Borrower or, (ii) the consolidated total assets of the Group taken as a
whole or, (iii) as the case may be, the consolidated EBITDA of the Group taken
as a whole, as each of the foregoing is calculated based on the then latest
consolidated audited accounts of the Group .

"Maturity Date" means, in relation to each Tranche, the date falling on the 5th
anniversary of the Scheduled Disbursement Date of that Tranche.

 



10 
 

 

 

 

"Merck Promissory Note" means the senior secured promissory note dated 14 July
2015 issued by OpGen in favour of Merck Global Health Innovation Fund in a
principal amount of up to US$1,000,000 (as amended and restated from
time-to-time including most recently on 28 June 2017).

“Merck Security Agreement" means the Security Agreement, dated 14 July 2015,
entered into between OpGen, AvanDx Inc., and Merck Global Innovation Fund LLC
pursuant to which OpGen and AvanDx Inc., granted security interests in all their
assets, including IP, as collateral security for secured amounts outstanding
under the Merck Promissory Note in favour of Merck Global Innovation Fund LLC.

"Merck Supplemental Security Agreements" means each of (i) the Patent Security
Agreement dated 14 July 2015, entered into between OpGen, AvanDx Inc., and Merck
Global Innovation Fund LLC as a supplement to the Merck Security Agreement for
purposes of filing with the United States Patent and Trademark Office and (ii)
the Trademark Security Agreement, dated 14 July 2015, entered into between
OpGen, AvanDx Inc., and Merck Global Innovation Fund LLC as a supplement to the
Merck Security Agreement for purposes of filing with the United States Patent
and Trademark Office.

"Non-Group Entity" means any investment or entity (which is not itself a member
of the Group (including associates and Joint Ventures)) in which any member of
the Group has an ownership interest.

"Notified Tranche" means a Tranche in respect of which the Bank has issued a
Disbursement Notice.

"Obligor" means the Borrower and any Guarantor.

"OpGen" means OpGen, Inc., a company incorporated under the laws of the State of
Delaware having its principal executive office at 708 Quince Orchard Road,
Gaithersburg Maryland 20878, USA.

"OpGen Exchange" means the NASDAQ Capital Market (or any replacement exchange).

"Payment Date" means quarterly, semi-annual or annual dates specified in the
Disbursement Notice of a Tranche until, and including the Maturity Date for such
Tranche, save that, in case any such date is not a Relevant Business Day, it
means for a Tranche, the next day, if any, of that calendar month that is a
Relevant Business Day or, failing that, the nearest preceding day that is a
Relevant Business Day, in all cases with corresponding adjustment to the
interest due under Article 3.01.

"Permitted Acquisition" means an acquisition:

(a)by the Borrower or any other member of the Group of shares or other ownership
interests by way of acquisition of a wholly owned shelf company, provided that
such company is incorporated in a country that is a member of either or both of
the European Union or the Organisation of Economic Co-Operation and Development;

(b)for which the prior written consent of the Bank has been received;

(c)of the Gyronimo platform and all related intellectual property, know-how and
assets from Carpegen and Systec (the "Gyronimo Acquisition") for (i) an initial
up front-payment of no more than EUR 5,000,000, (ii) potential future milestone
payments of EUR 2,500,000 in total, and (iii) royalties of [***]% of net sales
on Gyronimo application cartridges and Gyronimo analyzers (capped at EUR
9,000,000); provided that the Gyronimo Acquisition will be signed by 31 January
2017; or

(d)of shares or other ownership interests in a Target Entity, which do not
exceed an aggregate amount of EUR 1,000,000 (one million euros) during the term
of the Credit,

 

 



11 
 

 

 

but, in relation to paragraphs (a), and (d) above, only if:

(i)no Event of Default is continuing on the date the relevant acquisition
agreement is entered into or would occur as a result of the acquisition;

(ii)the acquired Target Entity, business or undertaking is engaged in a business
similar or complementary to the business carried on by the Group as at the date
of this Contract;

(iii)the acquired Target Entity, business or undertaking is not incorporated or
located in a jurisdiction that is blacklisted by any Lead Organisation in
connection with activities such as money laundering, financing of terrorism, tax
fraud and tax evasion or harmful tax practices as such blacklist may be amended
from time to time;

(iv)a business plan (in the form of the most recent budget supplemented to
account for the effects of the acquisition) in respect of the 3 (three) next
following financial years and any due diligence reports received in connection
with the acquisition (if any) are provided to the Bank; and

(v)the Borrower demonstrates that the acquisition has been approved by the
Borrower's Managing Directors.

"Permitted Disposal" means any act effecting a sale, transfer, lease or other
disposal of assets which is for fair market value and on arms' length terms:

(a)related to the sale of finished products and/or services made on arm's length
terms in the ordinary course of business of the Borrower or other member of the
Group;

(b)by an Obligor to another member of the Group which is also an Obligor;

(c)by any member of the Group which is not an Obligor to a member of the Group
which is an Obligor;

(d)for cash in an amount reflecting or exceeding the fair market value of such
assets, which is reinvested in assets of comparable or superior type, value and
quality;

(e)made in exchange for other assets comparable or superior as to type, value
and quality;

(f)constituted by a licence of Intellectual Property Rights;

(g)made in relation to non-material assets which have depreciated to less than
25% (twenty five per cent) of their initial value or which are obsolete;

(h)excluding any disposal permitted under (a) to (g) above, disposals where the
higher of the market value or consideration receivable for such disposals does
not exceed EUR 5,000,000 (five million euros) during the term of the Credit;

(i)arising as a result of Permitted Security; or

(j)made with the prior written consent of the Bank.

"Permitted Guarantees" means guarantees issued in the ordinary course of
business by any member of the Group:

(a)under a Guarantee Agreement;

(b)under any negotiable instruments;

(c)in connection with any performance bond;

(d)in connection with any Permitted Indebtedness;

 



12 
 

 

 

 

(e)by an Obligor to another member of the Group which is also an Obligor;

(f)by any member of the Group which is not an Obligor to a member of the Group
which is an Obligor; or

(g)with the prior written consent of the Bank,

provided that the maximum aggregate liability in respect of any guarantees
described above (excluding all Guarantee Agreements) shall not any time exceed
an aggregate amount equal 10% of the Total Assets at any time.

"Permitted Indebtedness" means Indebtedness of the Borrower and/or members of
the Group incurred under:

(a)this Contract;

(b)a Permitted Loan;

(c)any Finance Lease if the aggregate liability in respect of the equipment
leased does not at any time exceed EUR 1,500,000 (one and a half million euros)
(or its equivalent in another currency or currencies) for finance leases and EUR
100,000 (one hundred thousand euros) (or its equivalent in another currency or
currencies) for capital leases (as defined by IFRS);

(d)the leasing of the laser welding machine concluded in August 2012 which will
be terminated on or before 31 May 2017;

(e)any hedging or derivative transactions entered into in accordance with the
Hedging Policy;

(f)a working capital facility of an amount no more than EUR 3,000,000 (or its
equivalent in another currency or currencies);

(g)a Permitted Guarantee;

(h)the Merck Promissory Note; or

(i)any other Indebtedness incurred with the prior written consent of the Bank.

"Permitted Loan" means:

(a)any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

(b)any loan made by the Borrower to a Guarantor or by a Guarantor to the
Borrower;

(c)any loan made by one member of the Group (other than the Borrower or a
Guarantor) to another member of the Group (other than the Borrower or a
Guarantor); or

(d)any other Indebtedness or loan advanced to or made available by any member of
the Group with the prior written consent of the Bank.

"Permitted Merger" means any amalgamation, demerger, merger or corporate
reconstruction which does not result in a Material Adverse Change and which is
on a solvent basis, and where:

(a)only members of the Group are involved; and

(b)the resulting entity will not be incorporated or located in a country which
is in a jurisdiction that is blacklisted by any Lead Organisation in connection
with activities such as money laundering, financing of terrorism, tax fraud and
tax evasion or harmful tax practices as such blacklist may be amended from time
to time; and

 



13 
 

 

 

 

(c)if an Obligor is involved, (i) the rights and obligations of that Obligor
under the Finance Documents to which it is a party will remain with that
Obligor, (ii) the surviving entity will be that Obligor and the statutory seat
of that Obligor would not as a result of such merger be transferred to a
different jurisdiction, (iii) the merger will not have an effect on the
validity, legality or enforceability of any Obligor's obligations under the
Finance Documents to which it is a party; and (iv) all of the business and
assets of each Obligor are retained by it; or

(d)any other amalgamation, demerger, merger or corporate reconstruction with
prior written consent of the Bank.

"Permitted Payments" means

(a)shares purchased from former employees, managers or directors, provided that
such shares were awarded under a share programme of the Borrower or any
Guarantor;

(b)dividends of any member of the Group distributed to the Borrower in
accordance with Article 6.15;

(c)any payment made under a Permitted Loan; or

(d)any payment made with prior written consent of the Bank,

in each case without double counting.

"Permitted Security" means the security listed in Schedule E (Existing Security)
and as described in Article 7.02(b).

"PIK Interest Rate" means 10% (1000 basis points) per annum.

"PPI" means:

(a)in relation to a PPI Tranche Due Payment and its PPI Demand Date, an amount
in euros equal to:

[image_001.gif]

(b)in relation to a COVID-19 Tranche Due Payment and its PPI Demand Date, an
amount in euros equal to:

[image_002.gif]

"PPI Amount" means in relation to a PPI Demand Date, an amount in Euros equal to
the PPI Rate multiplied by the relevant PPI Demand Date Market Capitalisation.

"PPI Demand Date" means the date of any written demand by the Bank for a payment
of PPI delivered by the Bank to the Borrower in accordance with Article 3.05B.

"PPI Payment Date" means any date on which PPI becomes payable pursuant to
Article 3.05B.

"PPI Demand Date Market Capitalisation" means the Market Capitalisation of the
Borrower's entire issued share capital on a PPI Demand Date.

"PPI Rate" means:

(a)in relation to the PPI Tranche, 0.3%; and

(b)in relation to the COVID-19 Tranche, 0.7%.

 

 



14 
 

 

 

"PPI Tranche" means the EUR 5,000,000 Tranche of the Second Credit (which is not
the COVID-19 Tranche) which the Borrower may drawdown pursuant to Article
1.05(b).

"PPI Tranche Due Payment" has the meaning given to that term in Article 3.05B.

"Prepayment Amount" means the amount of a Tranche to be prepaid by the Borrower
in accordance with Article 4.02A.

"Prepayment Date" means the date, which shall be a Payment Date, on which the
Borrower proposes to effect prepayment of a Prepayment Amount.

"Prepayment Event" means any of the events described in Article 4.03(a).

"Prepayment Fee" means the fee payable in accordance with Article 4.02(b).

"Prepayment Notice" means a written notice from the Bank to the Borrower in
accordance with Article 4.02C.

"Prepayment Request" means a written request from the Borrower to the Bank to
prepay all or part of the Loan, in accordance with Article 4.02(b).

"Project" has the meaning given to it in Recital (3).

"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December
from the date of this Contract until the final Maturity Date.

"Redeployment Rate" means a fixed annual rate determined by the Bank, being a
rate which the Bank would apply on the day of the indemnity calculation to a
loan that has the same currency, the same terms for the payment of interest and
the same repayment profile to the Maturity Date as the Tranche in respect of
which a prepayment or cancellation is proposed or requested to be made. Such
rate shall not be of negative value.

"Relevant Business Day" means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system which utilises a
single shared platform and which was launched on 19 November 2007 (TARGET2) is
open for the settlement of payments in EUR.

"Relevant Period" means each period of twelve months ending on or about the last
day of the Financial Year and each period of twelve months ending on or about
the last day of the second Financial Quarter of a Financial Year.

"Repeating Representations" means each of the representations and warranties set
out in paragraphs (a) to (f), (h) to (m), (o) to (t), and (v) to (gg) (in each
case inclusive) of clause 6.22 (General Representations and Warranties).

"Revised Group Structure Chart" means the group structure chart delivered by the
Borrower to the Bank pursuant to paragraph 5(b) of Schedule 1 (Conditions
Precedent) of the Second Amendment and Restatement Agreement.

"Scheduled Disbursement Date" means the date on which a Tranche is scheduled to
be disbursed in accordance with Article 1.02.C.

"Second Amendment and Restatement Agreement" means the amendment and restatement
agreement in relation to this Contract made between the Bank, the Borrower,
OpGen and Ares Genetics and dated __________________ 2020.

"Security" means any mortgage, pledge, lien, charge, assignment, hypothecation,
or other security interest securing any obligation of any person or any other
agreement or arrangement having a similar effect.



15 
 

 

 

 

"Subsidiary" means an entity of which OpGen has direct or indirect control or
owns directly or indirectly more than 50% of the voting capital or similar right
of ownership and "control" for this purpose means the power to direct the
management and the policies of the entity, whether through the ownership of
voting capital, by contract or otherwise.

"Subsequent Guarantee Agreement" means:

(a)the Curetis NV Second Guarantee Agreement;

(b)the Curetis USA First Guarantee Agreement;

(c)the Curetis USA Second Guarantee Agreement;

(d)the Ares Genetics First Guarantee Agreement;

(e)the Ares Genetics Second Guarantee Agreement;

(f)the Ares Genetics Third Guarantee Agreement;

(g)the OpGen Guarantee Agreement; and

(h)any other guarantee and indemnity in materially the same form as the Initial
Guarantee Agreement executed by a member of the Group in favour of the Bank, as
contemplated in Article 6.10A(e) (Ownership).

"Target Entity" means any limited liability company, corporation, limited
liability partnership or any equivalent.

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

"Technical Description" has the meaning given to it in Recital (1).

"Total Assets" means the total consolidated assets of the Group, as shown in the
Borrower's latest consolidated financial statements.

"Trading Day" means a day (other than a Saturday or Sunday) on which the OpGen
Exchange or any other relevant regulated market exchange (as applicable) is open
for trading.

"Tranche" means each disbursement made or to be made under this Contract. In
case no Disbursement Notice has been delivered, Tranche shall mean a Tranche as
requested under Article 1.02.B.

"US Security Agreement" means the New York law governed security agreement in
respect of patents and utility patents granted by the Borrower in favour of the
Bank to secure all amounts owing to the Bank under the Finance Documents.

"USD" means the lawful currency of the United States of America.

"Yorkville Facility" means the up to EUR 20,000,000 convertible note issuance to
Ya II PN, LTD dated 2 October 2018.

ARTICLE 1 

Credit and Disbursements

1.01Amount of Credit

1.01AFirst Credit

 



16 
 

 

 

 

By this Contract the Bank establishes in favour of the Borrower, and the
Borrower accepts, a credit in an amount of EUR 10,000,000 (ten million euros)
for the financing of the Project (the "First Credit").

1.01BSecond Credit

By this Contract the Bank establishes in favour of the Borrower, and the
Borrower accepts, a credit in an amount of EUR 20,000,000 (twenty million euros)
for the financing of the Project (the "Second Credit").

1.02Disbursement procedure

1.02ATranches

The Bank shall disburse the Credit in Euros in up to five (5) Tranches. The
amount of each Tranche, if not being the undrawn balance of the Credit, shall be
in a minimum amount of EUR 3,000,000 (three million euros).

1.02BDisbursement Request

(a)The Borrower may present to the Bank a Disbursement Request for the
disbursement of a Tranche, such Disbursement Request to be received at the
latest 15 (fifteen) days before the Final Availability Date. The Disbursement
Request shall be in the form set out in Schedule C.1 and shall specify:

(i)the amount and currency (to be EUR) of the Tranche;

(ii)the preferred disbursement date for the Tranche; such preferred disbursement
date must be a Relevant Business Day falling at least 15 (fifteen) days after
the date of the Disbursement Request and, in any event, on or before the Final
Availability Date, it being understood that notwithstanding the Final
Availability Date the Bank may disburse the Tranche up to 4 (four) calendar
months from the date of the Disbursement Request;

(iii)the interest rate basis of the Tranche, pursuant to the relevant provisions
of Article 3.01 and/ or Article 3.06 (as applicable);

(iv)the interest payment periodicity for the Tranche, determined in accordance
with Article 3.01 and/ or Article 3.06 (as applicable);

(v)the terms for repayment of principal for the Tranche, chosen in accordance
with Article 4.01;

(vi)the date for repayment of principal for the Tranche;

(vii)the IBAN code (or appropriate format in line with local banking practice)
and SWIFT BIC of the bank account to which disbursement of the Tranche should be
made in accordance with Article 1.02D;

(viii)the applicable PIK interest;

(ix)whether PPI is payable on the Tranche in accordance with Article 3.05 (to
avoid doubt, failure to specify whether the PPI is payable on the Tranche shall
not prevent the Bank from demanding PPI in accordance with the provisions of
Article 3.05); and

(x)whether Deferred Interest is applicable to the Tranche in accordance with
Article 3.02 (to avoid doubt, failure to specify whether Deferred Interest is
applicable to the Tranche shall not prevent the Bank from demanding Deferred
Interest in accordance with the provisions of this Contract).

 



17 
 

 

 

 

(b)Each Disbursement Request shall be accompanied by evidence of the authority
of the person or persons authorised to sign it and the specimen signature of
such person or persons or a declaration by the Borrower that no change has
occurred in relation to the authority of the person or persons authorised to
sign Disbursement Requests under this Contract.

(c)Subject to Article 1.02C(b), each Disbursement Request is irrevocable.

1.02CDisbursement Notice

(a)Not less than 10 (ten) days before the proposed Scheduled Disbursement Date
of a Tranche the Bank shall, if the Disbursement Request conforms to this
Article 1.02, deliver to the Borrower a Disbursement Notice which shall specify:

(i)the currency, and amount of the Tranche;

(ii)the Scheduled Disbursement Date;

(iii)the interest rate basis for the Tranche, pursuant to the relevant
provisions of Article 3.01 and/ or Article 3.06 (as applicable);

(iv)the first interest Payment Date and the periodicity for the payment of
interest for the Tranche;

(v)the terms for repayment of principal for the Tranche;

(vi)the date for repayment of principal for the Tranche;

(vii)the applicable Payment Dates for the Tranche; and

(viii)the Floating Rate and the Deferred Interest Rate applicable to the Tranche
until the Maturity Date of the Tranche.

(b)If one or more of the elements specified in the Disbursement Notice does not
reflect the corresponding element, if any, in the Disbursement Request, the
Borrower may following receipt of the Disbursement Notice revoke the
Disbursement Request by written notice to the Bank to be received no later than
12h00 Luxembourg time on the next Business Day and thereupon the Disbursement
Request and the Disbursement Notice shall be of no effect. If the Borrower has
not revoked in writing the Disbursement Request within such period, the Borrower
will be deemed to have accepted all elements specified in the Disbursement
Notice.

1.02DDisbursement Account

Disbursement shall be made to such account of the Borrower as the Borrower shall
notify in writing to the Bank not later than 15 (fifteen) days before the
Scheduled Disbursement Date (with IBAN code or with the appropriate format in
line with local banking practice).

Only one account may be specified for each Tranche.

1.03Currency of disbursement

The Bank shall disburse each Tranche in EUR.

1.04Conditions of disbursement

1.04AFirst Tranche

The disbursement of the first Tranche under Article 1.02 is conditional upon
receipt by the Bank, in form and substance satisfactory to it, on or before the
date falling 5 (five) Business Days before the Scheduled Disbursement Date, of
the following documents or evidence:

 

 



18 
 

 

 

 

(a)a certified copy (certified by a Managing Director of the Borrower as a true
and up to date copy) of the resolution of the competent body (general meeting of
shareholders) of the Borrower duly authorising the execution of this Contract
and duly authorising the person or persons signing this Contract on behalf of
the Borrower together with the specimen signature of each such person or
persons;

(b)a certified copy (certified by a Managing Director of Curetis NV as a true
and up to date copy) of the resolution of the competent body (board of directors
and supervisory board) of Curetis NV duly authorising the execution of the
Initial Guarantee Agreement and duly authorising the person or persons signing
the Initial Guarantee Agreement on behalf of Curetis NV together with the
specimen signature of each such person or persons;

(c)evidence that the Borrower has obtained all necessary Authorisations required
in connection with this Contract and the Project;

(d)this Contract duly executed by the Borrower;

(e)the duly executed Initial Guarantee Agreement;

(f)a legal opinion of Hogan Lovells International LLP, addressed to the Bank, on
the legality, validity and enforceability of each Finance Document governed by
English law, such legal opinion to be in the form distributed to the Bank prior
to the signing of this Contract;

(g)a legal opinion of CMS Hasche Sigle, Partnerschaft von Rechtsanwälten und
Steuerberatern mbB, addressed to the Bank in form and substance satisfactory to
the Bank, on the valid existence of the Borrower, the authority and capacity of
the Borrower to enter into this Contract and on the due execution and choice of
law of this Contract;

(h)a legal opinion of CMS Derks Star Busmann NV, addressed to the Bank in form
and substance satisfactory to the Bank, on the valid existence of Curetis NV,
the authority and capacity of Curetis NV to enter into the Initial Guarantee
Agreement and on the due execution and choice of law of the Initial Guarantee
Agreement;

(i)copies of the latest audited consolidated financial statements of the Group
and the latest unaudited financial statements of the Borrower and of Curetis NV;

(j)copies of the constitutional documents of the Borrower and Curetis NV;

(k)the group structure chart showing the Group as of the date of this Contract;

(l)a certificate of an authorised signatory of the Borrower and Curetis NV
certifying that each copy document relating to it specified in this Article
1.04A is correct, complete and in full force and effect as at a date no earlier
than the date of this Contract;

(m)evidence that insurances in accordance with the requirements of Article
6.05(c) are in place;

(n)evidence of appointment and acceptance of the Borrower's and Curetis NV's
agent of service;

(o)evidence of payment of all the fees and expenses as required under the
Finance Documents; and

(p)a copy of any other document, authorisation, opinion or assurance which the
Bank reasonably considers to be necessary (if it has notified the Borrower and
Curetis NV accordingly) in connection with the entry into and performance of the
Finance Documents.

 



19 
 

 

 

 

1.04BAll Tranches

The disbursement of each Tranche under Article 1.02, including the first, is
subject to the following conditions:

(a)that the Bank has received, in form and substance satisfactory to it, on or
before the date falling 5 (five) Business Days before the Scheduled Disbursement
Date for the proposed Tranche, of the following documents or evidence:

(i)a certificate from the Borrower in the form of Schedule D.1, signed by an
authorised representative of the Borrower and dated no earlier than the date
falling 10 (ten) days before the Scheduled Disbursement Date;

(ii)a copy of any other authorisation or other document, opinion or assurance
which the Bank has reasonably notified the Borrower is necessary in connection
with the entry into and performance of, and the transactions contemplated by,
this Contract or the validity and enforceability of the same;

(b)that on the Disbursement Date for the proposed Tranche:

(i)the representations and warranties which are repeated pursuant to Article
6.22 are materially correct in all respects; and

(ii)no event or circumstance has occurred and is continuing which constitutes or
would with the expiry of a grace period and/or the giving of notice under this
Contract constitute:

(aa) an Event of Default; or

(bb)a Prepayment Event other than pursuant to Articles 4.03A(1) (Project Cost
Reduction) or 4.03A(2) (Pari Passu to Non-EIB Financing),

or would, in each case, result from the disbursement of the proposed Tranche.

1.05Second Credit

The disbursement of a Tranche of the Second Credit is also subject to the
following conditions and written evidence reasonably satisfactory for the Bank
of:

(a)for the disbursement of an amount of up to EUR 3,000,000: FDA clearance of
Unyvero platform and LRT (Lower Respiratory Tract) application cartridge;

(b)for the disbursement of an amount up to EUR 5,000,000: upon realisation of
the condition under letter (a) above and following to the relevant disbursement
indicated therein: a cumulative new equity raised by Curetis NV of at least EUR
[***]

(c)for the disbursement of an amount up to EUR 7,000,000: upon realisation of
the condition under paragraph (a) and (b) above and following to the relevant
disbursements indicated therein:

(i)[***]; and

 



20 
 

 

 

 

(ii)consolidated Group top-line revenues of at least EUR [***] ([***] euros) (or
its equivalent in another currency or currencies) over the 12 months preceding
the date of any Disbursement Request.

(d)for the disbursement of the COVID-19 Tranche, being an amount up to EUR
5,000,000

(i)realisation of the condition under paragraph (a) above;

(ii)the Borrower having raised additional equity of at least EUR 5,000,000 (such
equity to be raised after 1 April 2020);

(iii)the US Security Agreement having been duly executed by the parties thereto
and being in form and substance satisfactory to the Bank;

(iv)the Bank having been provided with evidence that the Security created (or
purportedly created) pursuant to the US Security Agreement has been duly created
and perfected as first ranking Security over all assets and rights subject to
the US Security Agreement (it being understood that the Borrower will only be
required to demonstrate perfection of such Security in the United States of
America);

(v)receipt of such legal opinions in relation to the US Security Agreement as
the Bank may reasonably require;

(vi)written evidence satisfactory to the Bank that the current review by the
German Ministry of Economy and Energy of the Borrower's acquisition by OpGen
and, If applicable, any other review or investigation commenced by any other
competent authority in any jurisdiction (each a "Review") has been concluded and
the acquisition of the Borrower by OpGen has been approved (or, to the extent
not required to be approved, has not been prohibited or conditioned), and, in
each case, no findings decisions coming out of, or related to, a Review
prejudices the interests and the reputation of the Bank as lender to the
Borrower and/or adversely affects the implementation or operation of the
Project;

(vii)each Obligor is compliant in all respects with all laws, regulations and
decisions to which the Borrower, such Obligor or the Project is subject; and

(viii)a copy of any other authorisation, document, opinion or assurance which
the Bank considers to be necessary or desirable (if it has notified the Borrower
accordingly) in connection with (1) the entry into and performance of the
transactions contemplated by any US Security Agreement or for the validity and
enforceability of US Security Agreement; or (2) the COVID-19 Tranche.

1.06Deferment of disbursement

1.06AGrounds for deferment

Upon the written request of the Borrower, the Bank shall defer the disbursement
of any Notified Tranche in whole or in part to a date specified by the Borrower
being a date falling not later than 6 (six) months from the Scheduled
Disbursement Date of the Tranche indicated in the Disbursement Notice. In such
case, the Borrower shall pay the Deferment Indemnity calculated on the amount of
disbursement deferred.

Any request for deferment shall have effect in respect of a Tranche only if it
is made at least 5 (five) Business Days before its Scheduled Disbursement Date.

 



21 
 

 

 

 

If for a Notified Tranche any of the conditions referred to in Article 1.04 is
not fulfilled or waived as at the specified date and at the Scheduled
Disbursement Date (or the date expected for disbursement in case of a previous
deferment), disbursement will be deferred to a date agreed between the Bank and
the Borrower falling not earlier than 5 (five) Business Days following the
fulfilment or waiver of all conditions of disbursement (without prejudice to the
right of the Bank to suspend and/or cancel the undisbursed portion of the Credit
in whole or in part pursuant to Article 1.07B). In such case, the Borrower shall
pay the Deferment Indemnity calculated on the amount of disbursement deferred
for the period of the deferral.

1.06BCancellation of a disbursement deferred by more than 6 (six) months

The Bank may, by notice in writing to the Borrower, cancel a disbursement which
has been deferred under Article 1.06A by more than 6 (six) months in aggregate.
The cancelled amount shall remain available for disbursement under Article 1.02.

1.07Cancellation and suspension

1.07ABorrower's right to cancel

The Borrower may at any time by notice in writing to the Bank cancel, in whole
or in part and with immediate effect, the undisbursed portion of the Credit.
However, the notice shall have no effect in respect of (i) a Notified Tranche
which has a Scheduled Disbursement Date falling within 5 (five) Business Days of
the date of the notice or (ii) a Tranche in respect of which a Disbursement
Request has been submitted but no Disbursement Notice has been issued.

1.07BBank's right to suspend and cancel

(a)The Bank may, by notice in writing to the Borrower, suspend and/or cancel the
undisbursed portion of the Credit in whole or in part at any time and with
immediate effect:

(i)upon the occurrence of a Prepayment Event other than pursuant to Articles
4.03A(1) or 4.03A(2), an Event of Default or an event or circumstance which
would with the passage of time or giving of notice under this Contract
constitute a Prepayment Event other than pursuant to Articles 4.03A(1) or
4.03A(2) or an Event of Default; or

(ii)by an amount equal to the amount by which it is entitled to cancel any
Credit pursuant to Articles 4.03A(1) or 4.03A(2).

(b)The Bank may also suspend the portion of any Credit in respect of which it
has not issued a Disbursement Notice with immediate effect in the case that a
Market Disruption Event occurs.

(c)Any suspension shall continue until the Bank ends the suspension or cancels
the suspended amount.

1.07CIndemnity for suspension and cancellation of a Tranche

1.07C(1)       SUSPENSION

If the Bank suspends a Notified Tranche, whether upon an Indemnifiable
Prepayment Event or an Event of Default or upon the occurrence of a Material
Adverse Change, the Borrower shall pay to the Bank the Deferment Indemnity
calculated on the amount of disbursement suspended for the period of deferral.

1.07C(2)       CANCELLATION

(a)If pursuant to Article 1.07A, the Borrower cancels any part of the Credit
other than a Notified Tranche, no indemnity is payable.

 



22 
 

 

 

 

(b)If pursuant to Article 1.07A, a Borrower cancels a Tranche which is a
Notified Tranche, the Borrower shall pay to the Bank a Prepayment Fee as per
Article 4.02B.

(c)If the Bank cancels a Notified Tranche upon an Event of Default, the Borrower
shall indemnify the Bank under Article 10.03.

Save in the circumstances listed in paragraphs (b) and (c) above, no indemnity
is payable upon cancellation of a Tranche by the Bank.

The indemnity shall be calculated on the basis that the cancelled amount is
deemed to have been disbursed and repaid on the Scheduled Disbursement Date or,
to the extent that the disbursement of the Tranche is currently deferred or
suspended, on the date of the cancellation notice.

1.08Cancellation after expiry of the Credit

On the day following the Final Availability Date, and unless otherwise
specifically agreed to in writing by the Bank, the part of the Credit in respect
of which no Disbursement Request has been made in accordance with Article 1.02B
shall be automatically cancelled, without any notice being served by the Bank to
the Borrower and without liability arising on the part of either party.

1.09Sums due under Article 1

Sums due under Articles 1.06 and 1.07 shall be payable in EUR. They shall be
payable within 15 (fifteen) days of the Borrower's receipt of the Bank's demand
or within any longer period specified in the Bank's demand.

ARTICLE 2 

The Loan

2.01Amount of Loan

The Loan shall comprise the aggregate amount of Tranches disbursed by the Bank
under the Credit, as confirmed by the Bank pursuant to Article 2.03.

2.02Currency of repayment, interest and other charges

Interest, repayments and other charges payable in respect of each Tranche shall
be made by the Borrower in EUR.

Any other payment shall be made in the currency specified by the Bank having
regard to the currency of the expenditure to be reimbursed by means of that
payment.

2.03Confirmation by the Bank

Within 10 (ten) days after disbursement of each Tranche, the Bank shall deliver
to the Borrower a schedule showing the Disbursement Date, currency, the amount
disbursed, the repayment terms and the interest rate of and for that Tranche.

ARTICLE 3 

Interest

3.01Rate of interest – Cash Pay Margin

For the purposes of this Contract "Cash Pay Margin" means [***] basis points
([***]%).

 



23 
 

 

 

 

The Borrower shall pay interest on the outstanding balance of each Tranche
(other than the COVID-19 Tranche) at the Floating Rate quarterly, semi-annually
or annually in arrears on the relevant Payment Dates, as specified in the
Disbursement Notice commencing on the first such Payment Date following the
Disbursement Date of the Tranche. If the period from the Disbursement Date to
the first Payment Date is fifteen (15) days or less then the payment of interest
accrued during such period shall be postponed to the following Payment Date.

The Bank shall notify the Floating Rate to the Borrower within 10 (ten) days
following the commencement of each Floating Rate Reference Period.

If pursuant to Articles 1.06 and 1.07 disbursement of any Tranche (other than
the COVID-19 Tranche) takes place after the Scheduled Disbursement Date EURIBOR,
applicable to the first Floating Rate Reference Period shall apply as though the
disbursement had been made on the Scheduled Disbursement Date.

Interest shall be calculated in respect of each Floating Rate Reference Period
on the basis of Article 5.01. If the Floating Rate for any Floating Rate
Reference Period is below zero, it will be set at zero.

3.02Rate of interest – Deferred Interest

For the purposes of this Contract "Deferred Interest" means, in addition to the
interest mentioned in Article 3.01, interest at the Deferred Interest Rate which
accrues on a daily basis on the outstanding amount of each Tranche (other than
the COVID-19 Tranche) during the period starting on the Disbursement Date of
such Tranche and ending on the Maturity Date of the relevant Tranche (or on any
date earlier than that Maturity Date in the event of a prepayment or an
acceleration of all or part of that Tranche).

For the purposes of this Contract "Deferred Interest Rate" means a fixed
interest rate of 6% per annum.

The Borrower shall pay all accrued Deferred Interest in arrears on the Maturity
Date of the relevant Tranche (or earlier on any prepayment or acceleration of
all or part of that Tranche).

Deferred Interest shall be calculated in respect of each annual period following
the Disbursement Date of each Tranche (other than the COVID-19 Tranche) on the
basis of Article 5.01.

3.03Interest on overdue sums

Without prejudice to Article 10 and by way of exception to Article 3.01, if the
Borrower fails to pay any amount payable by it under this Contract on its due
date, interest shall accrue (subject to mandatory provisions of the applicable
laws) on any overdue amount payable under the terms of this Contract from the
due date to the date of actual payment at an annual rate equal to:

(i)for overdue sums relating to Tranches (other than the COVID-19 Tranche), the
applicable Floating Rate plus [***]% ([***] basis points);

(ii)for overdue sums relating to the COVID-19 Tranche, the higher of (a) the PIK
Interest Rate plus 2% (200 basis points) or (b) EURIBOR plus [***]% ([***] basis
points); or

(iii)for overdue sums other than under (i) or (ii) above, EURIBOR plus 2% (200
basis points),

and shall be payable in accordance with the demand of the Bank. For the purpose
of determining EURIBOR in relation to this Article 3.03, the relevant periods
within the meaning of Schedule B shall be successive periods of one month
commencing on the due date.

 



24 
 

 

 

 

If the overdue sum is in a currency other than the currency of the Loan, the
following rate per annum shall apply, namely the relevant interbank rate that is
generally retained by the Bank for transactions in that currency plus [***]%
([***] basis points), calculated in accordance with the market practice for such
rate.

3.04Market Disruption Event

In relation to a specific Tranche, if at any time (i) from the issuance by the
Bank of the Disbursement Notice in respect of such Tranche, and (ii) until the
date falling thirty (30) calendar days prior to the Scheduled Disbursement Date,
a Market Disruption Event occurs, the Bank may notify to the Borrower that this
clause has come into effect. In such case, the rate of interest applicable to
such Notified Tranche until the Maturity Date of such Notified Tranche shall be
the percentage rate per annum which is the sum of:

·the Cash Pay Margin and

·the rate (expressed as a percentage rate per annum) which is determined by the
Bank to be the all-inclusive cost to the Bank for the funding of the relevant
Tranche based upon the then applicable internally generated Bank reference rate
or an alternative rate determination method reasonably determined by the Bank.
The Borrower shall have the right to refuse in writing such disbursement within
the deadline specified in the notification and shall bear charges incurred as a
result, if any, in which case the Bank shall not effect the disbursement and the
corresponding Credit shall remain available for disbursement under Article
1.02B. If the Borrower does not refuse the disbursement in time, the parties
agree that the disbursement and the conditions thereof shall be fully binding
for both parties.

3.05PPI

3.05AIn addition to the interest payable pursuant to Articles 3.01 and 3.02
above, provided either the PPI Tranche or the COVID-19 Tranche is drawn, the
Borrower shall pay PPI according to this Article 3.05.

3.05BUpon any repayment or prepayment of any part of the PPI Tranche becoming
due (a "PPI Tranche Due Payment") (whether or not it is paid and to avoid doubt
whether as a result of the occurrence of the PPI Tranche's Maturity Date, or
following acceleration, or as a result of voluntary or mandatory prepayment, or
otherwise), the Borrower shall pay the Bank the relevant PPI within 30 days of
the Bank's written demand, provided that such demand is delivered by the Bank to
the Borrower no later than the first anniversary of the PPI Tranche's Maturity
Date.

3.05CUpon any repayment or prepayment of any part of the COVID-19 Tranche
becoming due (a "COVID-19 Tranche Due Payment") (whether or not it is paid and
to avoid doubt whether as a result of the occurrence of the COVID-19 Tranche's
Maturity Date, or following acceleration, or as a result of voluntary or
mandatory prepayment, or otherwise), the Borrower shall pay the Bank the
relevant PPI within 30 days of the Bank's written demand, provided that such
demand is delivered by the Bank to the Borrower no later than the first
anniversary of the COVID-19 Tranche's Maturity Date.

3.05DFor the avoidance of doubt the Bank has the right to demand the relevant
PPI in relation to any PPI Tranche Due Payment and any COVID-19 Tranche Due
Payment at any time up to (and including) the first anniversary of the PPI
Tranche's Maturity Date or the COVID-19 Tranche's Maturity Date (as applicable).

3.05EThe Borrower and the Bank hereby agree that the calculations illustrated as
examples of the amount of PPI to be paid by the Borrower under Schedule F
(Performance Participation Interest Example) fairly represent the intention of
the parties.

 



25 
 

 

 

 

3.06Payment in kind (PIK) interest

In relation to the COVID-19 Tranche, interest shall accrue daily on the
outstanding balance of the COVID-19 Tranche at the PIK Interest Rate and shall
be capitalised on each Payment Date and added to the outstanding principal
amount of the relevant Loan. All such accrued interest shall, after being so
capitalised, be treated as part of the principal amount of the relevant Loan,
shall bear all interest in accordance with this Article 3.06 and shall be
payable on the Maturity Date of the COVID-19 Tranche, or, where the COVID-19
Tranche is voluntarily prepaid or compulsorily prepaid on the relevant
prepayment date (or, to avoid doubt, on such date as the COVID-19 Tranche
becomes due and payable as a result of an acceleration).

ARTICLE 4 

Repayment

4.01Normal repayment

4.01ASingle instalment

The Borrower shall repay each Tranche, together with all other amounts
outstanding under this Contract in relation to that Tranche, in a single
instalment on the Maturity Date of that Tranche.

4.02Voluntary prepayment

4.02APrepayment option

Subject to Articles 4.02B, 4.02C and 4.04, the Borrower may prepay all or part
of any Tranche, together with accrued interest (including any Deferred Interest
and, if applicable (in relation to the COVID-19 Tranche only), interest accruing
at the PIK Interest Rate) and indemnities if any, upon giving a Prepayment
Request with at least 1 (one) month's prior notice specifying (i) the Prepayment
Amount, (ii) the Prepayment Date, (iii) the Prepayment Fee and (iv) the contract
number ("FI nr") mentioned on the cover page of this Contract.

Subject to Article 4.02C the Prepayment Request shall be binding and
irrevocable.

4.02BPrepayment Fee

Upon the prepayment of all or part of any Tranche under Article 4.02 or
cancellation as per Article 1.07C(2)(b), the Borrower shall pay a fee for each
Tranche being prepaid as follows:

(a)a fee of [***]% of the Prepayment Amount if the Prepayment Date is on or
after the Disbursement Date but before the first anniversary of the Disbursement
Date;

(b)a fee of [***]% of the Prepayment Amount if the Prepayment Date is on or
after the first anniversary of the Disbursement Date but before the second
anniversary of the Disbursement Date;

(c)a fee of [***]% of the Prepayment Amount if the Prepayment Date is on or
after the second anniversary of the Disbursement Date but before the third
anniversary of the Disbursement Date; or

(d)a fee of [***]% of the Prepayment Amount if the Prepayment Date is on or
after the third anniversary of the Disbursement Date but on or before the fourth
anniversary of the Disbursement Date,

with each fee being payable on the applicable Prepayment Date.

For the avoidance of doubt, no such fee shall be payable if the Prepayment Date
is after the fourth anniversary of the Disbursement Date.

 



26 
 

 

 

 

4.02CPrepayment mechanics

Upon presentation by the Borrower to the Bank of a Prepayment Request, the Bank
shall issue a Prepayment Notice to the Borrower, not later than 15 (fifteen)
days prior to the Prepayment Date. The Prepayment Notice shall specify the
Prepayment Amount, the accrued interest (including any Deferred Interest) due
thereon, the Prepayment Fee payable under Article 4.02B or, as the case may be,
that no Prepayment Fee is due, the indemnity payable under Article 4.04, if any,
the method of application of the Prepayment Amount and the Acceptance Deadline.

If the Borrower accepts the Prepayment Notice no later than by the Acceptance
Deadline, it shall effect the prepayment. In any other case, the Borrower may
not effect the prepayment.

The Borrower shall accompany the prepayment by the payment of accrued interest
(including any interest under Article 3.06), the indemnity payable under Article
4.04, if any, and the Prepayment Fee under Article 4.02B, if any, due on the
Prepayment Amount, as specified in the Prepayment Notice.

4.03Compulsory prepayment

4.03APrepayment Events

4.03A(1)Project Cost Reduction

If the total cost of the Project falls below the figure stated in Recital (2) so
that the amount of the Credit exceeds 50% (fifty per cent) of such total cost,
the Bank may forthwith, by notice to the Borrower, cancel the undisbursed
portion of the Credit and/or demand prepayment of the Loan up to the amount by
which the Credit exceeds 50% (fifty per cent) of the total cost of the Project.
The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.

4.03A(2)Pari Passu to Non-EIB Financing

If the Borrower (or any other member of the Group) or any Guarantor voluntarily
prepays (for the avoidance of doubt, prepayment shall include a repurchase,
redemption or cancellation where applicable) a part or the whole of any Non-EIB
Financing and:

·such prepayment is not made within a revolving credit facility (save for the
cancellation of the revolving credit facility);

·such prepayment is not made out of the proceeds of a loan or other indebtedness
having a term at least equal to the unexpired term of the Non-EIB Financing
prepaid,

the Bank may, by notice to the Borrower, cancel the undisbursed portion of the
Credit and demand prepayment of the Loan. The proportion of the Loan that the
Bank may require to be prepaid shall be the same as the proportion that the
prepaid amount of the Non-EIB Financing bears to the aggregate outstanding
amount of all Non-EIB Financing.

The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.

For the purposes of this Article, "Non-EIB Financing" includes any loan (save
for the Loan and any other direct loans from the Bank to the Borrower (or any
other member of the Group) or any Guarantor), credit bond or other form of
financial indebtedness or any obligation for the payment or repayment of money
originally granted to the Borrower (or any other member of the Group) or any
Guarantor) for a term of more than 3 (three) years.

 



27 
 

 

 

 

4.03A(3)Change of Control

The Borrower shall promptly inform the Bank if a Change-of-Control Event has
occurred or is likely to occur in respect of itself or any Guarantor. At any
time after the occurrence of a Change-of-Control Event, the Bank may, by notice
to the Borrower, cancel the undisbursed portion of the Credit and demand
prepayment of the Loan, together with accrued interest and all other amounts
accrued or outstanding under this Contract.

In addition, if the Borrower has informed the Bank that a Change-of-Control
Event is about to occur, or if the Bank has reasonable cause to believe that a
Change-of-Control Event is about to occur, the Bank may request that the
Borrower consult with it. Such consultation shall take place within 30 (thirty)
days from the date of the Bank's request. After the earlier of (a) the lapse of
30 (thirty) days from the date of such request for consultation, or (b) at any
time thereafter, upon the occurrence of the anticipated Change-of-Control Event
the Bank may, by notice to the Borrower, cancel the undisbursed portion of the
Credit and demand prepayment of the Loan, together with accrued interest and all
other amounts accrued or outstanding under this Contract.

The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.

For the purposes of this Article:

(a)a "Change-of-Control Event" occurs if:

(i)any person (to avoid doubt, other than OpGen) or group of persons acting in
concert gains control of the Borrower or of the entity directly or ultimately
controlling the Borrower, or a Material Subsidiary or a Guarantor;

(ii)the Borrower, any Guarantor or any Material Subsidiary, as the case may be,
consolidates or merges into any other corporation (other than, to avoid doubt,
OpGen), unless such consolidation or merger is a Permitted Merger; or

(iii)a sale of all or substantially all, in the reasonable opinion of the Bank,
of the assets of the Borrower, any Guarantor or any Material Subsidiary, takes
place (other than, to avoid doubt, to OpGen);

(b)"acting in concert" means acting together pursuant to an agreement or
understanding (whether formal or informal); and

(c)"control" means (i) the ownership (whether legally or beneficially in any
jurisdiction) of more than 50% of the ordinary shares of the Borrower, a
Guarantor or any Material Subsidiary, as the case may be, or (iii) the power to
direct the management and policies of an entity, whether through the ownership
of voting capital, by contract or otherwise.

4.03A(4)Change of Law

The Borrower shall promptly inform the Bank if a Change-of-Law Event has
occurred or is reasonably likely to occur. In such case, or if the Bank has
reasonable cause to believe that a Change-of-Law Event has occurred or is about
to occur, the Bank may request that the Borrower consult with it. Such
consultation shall take place within 30 (thirty) days from the date of the
Bank's request. If, after the lapse of 30 (thirty) days from the date of such
request for consultation the Bank is of the opinion that the effects of the
Change-of-Law Event cannot be mitigated to its satisfaction, the Bank may by
notice to the Borrower, cancel the undisbursed portion of the Credit and demand
prepayment of the Loan, together with accrued interest and all other amounts
accrued or outstanding under any Finance Document.

 



28 
 

 

 

 

The Borrower shall effect payment of the amount demanded on the date specified
by the Bank, such date being a date falling not less than 30 (thirty) days from
the date of the demand.

For the purposes of this Article "Change-of-Law Event" means the enactment,
promulgation, execution or ratification of or any change in or amendment to any
law, rule or regulation (or in the application or official interpretation of any
law, rule or regulation) that occurs after the date of this Contract and which,
in the reasonable opinion of the Bank, would materially impair the Borrower's or
a Guarantor's ability to perform its obligations under this Contract or any
guarantee or security provided in respect of this Contract.

4.03A(5)Illegality

If it becomes unlawful in any applicable jurisdiction for the Bank to perform
any of its obligations as contemplated in any Finance Document or to fund or
maintain the Loan, the Bank shall promptly notify the Borrower and may
immediately (i) suspend or cancel the undisbursed portion of the Credit and/or
(ii) demand prepayment of the Loan, together with accrued interest and all other
amounts accrued or outstanding under the Finance Documents on the date indicated
by the Bank in its notice to the Borrower, provided such date is no earlier than
five days prior to the notice, unless an immediate or earlier payment is
required by law.

4.03BPrepayment mechanics

Any sum demanded by the Bank pursuant to Article 4.03A, together with any
interest (including any Deferred Interest) or other amounts accrued or
outstanding under this Contract including, without limitation, any indemnity due
under Article 4.04, if any, shall be paid on the date indicated by the Bank in
its notice of demand.

4.04General

A repaid or prepaid amount may not be reborrowed. This Article 4 shall not
prejudice Article 10.

If the Borrower prepays a Tranche on a date other than a relevant Payment Date,
the Borrower shall indemnify the Bank in such amount as the Bank shall certify
is required to compensate it for receipt of funds otherwise than on a relevant
Payment Date.

ARTICLE 5 

Payments

5.01Day count convention

Any amount due by way of interest, indemnity or fee from the Borrower under this
Contract, shall in respect of a fraction of a year, be calculated on the basis
of a year of 360 (three hundred and sixty) days and the number of days elapsed.

5.02Time and place of payment

Unless otherwise specified in this Contract (including, without limitation, at
article 3.05B) or in the Bank's demand, all sums other than sums of interest,
indemnity and principal are payable within 15 (fifteen) days of the Borrower's
receipt of the Bank's demand.

Each sum payable by the Borrower under this Contract shall be paid to the
relevant account notified by the Bank to the Borrower. The Bank shall notify the
account not less than 15 (fifteen) days before the due date for the first
payment by the Borrower and shall notify any change of account not less than 15
(fifteen) days before the date of the first payment to which the change applies.
This period of notice does not apply in the case of payment under Article 10.



29 
 

 

 

The Borrower shall indicate in each payment made hereunder the contract number
("FI nr") found on the cover page of this Contract.

A sum due from the Borrower shall be deemed paid when the Bank receives it.

Any disbursements by and payments to the Bank under this Contract shall be made
using account(s) acceptable to the Bank. For the avoidance of doubt, any account
in the name of the Borrower held with a duly authorised financial institution in
the jurisdiction where the Borrower is incorporated or where the Project is
undertaken is deemed acceptable to the Bank.

5.03No set-off by the Borrower

All payments to be made by the Borrower under this Contract shall be calculated
and be made without (and free and clear of any deduction for) set-off or
counterclaim.

5.04Disruption to Payment Systems

If either the Bank determines (in its discretion) that a Disruption Event has
occurred or the Bank is notified by the Borrower that a Disruption Event has
occurred:

(a)the Bank may, and shall if requested to do so by the Borrower, consult with
the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Contract as the Bank may deem necessary in
the circumstances;

(b)the Bank shall not be obliged to consult with the Borrower in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes; and

(c)the Bank shall not be liable for any damages, costs or losses whatsoever
arising as a result of a Disruption Event or for taking or not taking any action
pursuant to or in connection with this Article 5.04.

5.05Application of sums received

(a)General

Sums received from the Borrower shall only discharge its payment obligations if
received in accordance with the terms of this Contract.

(b)Partial payments

If the Bank receives a payment that is insufficient to discharge all the amounts
then due and payable by the Borrower under this Contract, the Bank shall apply
that payment in or towards payment of:

(i)first, any unpaid fees, costs, indemnities and expenses due under this
Contract;

(ii)secondly, any accrued interest due but unpaid under this Contract;

(iii)thirdly, any principal due but unpaid under this Contract; and

(iv)fourthly, any other sum due but unpaid under this Contract.

(c)Allocation of sums related to Tranches



30 
 

 

 

In case of receipt of sums which cannot be identified as applicable to a
specific Tranche, and on which there is no agreement between the Bank and the
Borrower on their application, the Bank may apply these between Tranches at its
discretion.

ARTICLE 6 

Borrower undertakings and representations

The undertakings in this Article 6 remain in force from the date of this
Contract for so long as any amount is outstanding under this Contract or the
Credit is in force.

A. Project undertakings

6.01Use of Loan and availability of other funds

The Borrower shall use all amounts borrowed by it under the Loan for the
execution of the Project.

The Borrower shall ensure that it has available to it the other funds listed in
Recital (2) and that such funds are expended, to the extent required, on the
financing of the Project.

6.02Completion of Project

The Borrower shall or shall procure that the Project is carried out in
accordance with the Technical Description as may be modified from time to time
with the approval of the Bank, and complete it by the final date specified in
the Technical Description.

6.03Increased cost of Project

If the total cost of the Project exceeds the estimated figure set out in Recital
(2), the Borrower shall obtain the finance to fund the excess cost without
recourse to the Bank, so as to enable the Project to be completed in accordance
with the Technical Description. The plans for funding the excess cost shall be
communicated to the Bank without delay.

6.04Procurement procedure

The Borrower shall purchase equipment, secure services and order works for the
Project (a) in so far as they apply to it or to the Project, in accordance with
European Union law in general and in particular with the relevant applicable
European Union Directives and (b) in so far as European Union Directives do not
apply, by procurement procedures which, to the satisfaction of the Bank, respect
the criteria of economy and efficiency and, in case of public contracts, the
principles of transparency, equal treatment and non-discrimination on the basis
of nationality.

6.05Continuing Project undertakings

The Borrower shall:

(a)Maintenance: maintain, repair, overhaul and renew all project assets as
commercially reasonably required to keep such assets in good working order;

(b)Project assets: unless the Bank shall have given its prior consent in writing
retain title to and possession of all or substantially all the project assets
or, as appropriate, replace and renew such assets and maintain the Project in
substantially continuous operation in accordance with its original purpose;
provided that the Bank may withhold its consent only where the proposed action
would prejudice the Bank's interests as lender to the Borrower or would render
the Project ineligible for financing by the Bank under its statute or under
Article 309 of the Treaty on the Functioning of the European Union;

 



31 
 

 

 

 

(c)Insurance: insure all works and property forming part of the Project with
reputable insurance companies to the extent such insurances are commercially
reasonably required based on the relevant industry practice;

(d)Rights and Permits: maintain in force all rights of way or use and all
Authorisations necessary for the execution and operation of the Project; and

(e)Environment:

(i)implement and operate the Project in compliance with Environmental Law;

(ii)obtain and maintain requisite Environmental Approvals for the Project; and

(iii)comply with any such Environmental Approvals;

On becoming aware of any breach of this Article 6.05(e):

(A)the Borrower shall promptly notify the Bank;

(B)the Borrower and the Bank will consult for 15 Business Days from the date of
notification (the consultation period) with a view to agreeing the manner in
which the breach should be rectified; and

(C)the Borrower will use its best endeavours to comply with the provisions set
out in paragraphs (i) to (iii) (inclusive) above and shall in any event remedy
the breach within 30 Business Days of the end of the consultation period.

(f)Integrity: take, within a reasonable timeframe, appropriate measures in
respect of any member of its management bodies who has been convicted by a final
and irrevocable court ruling of an Illegal Activity perpetrated in the course of
the exercise of his/her professional duties, in order to ensure that such member
is excluded from any Borrower's activity in relation to the Loan or the Project;

(g)Integrity Audit Rights: ensure that all contracts under the Project to be
procured after the date of signature of this Contract in accordance with
European Union Directives on procurement provide for:

(i)the requirement that the relevant contractor promptly informs the Bank of a
genuine allegation, complaint or information with regard to Illegal Activities
related to the Project;

(ii)the requirement that the relevant contractor keeps books and records of all
financial transactions and expenditures in connection with the Project; and

(iii)the Bank's right, in relation to an alleged Illegal Activity, to review the
books and records of the relevant contractor in relation to the Project and to
take copies of documents to the extent permitted by law.

B. General undertakings

6.06Disposal of assets

(a)The Borrower shall not, and shall procure that no other member of the Group
will, either in a single transaction or in a series of transactions whether
related or not and whether voluntarily or involuntarily dispose of all or any
part of the Borrower's or other Group member's business, undertaking or assets,
including any Intellectual Property Rights.

 



32 
 

 

 

 

(b)Paragraph (a) above does not apply to any disposal of assets which
constitutes a Permitted Disposal.

For the purposes of this Article, "dispose" and "disposal" includes any act
effecting sale, transfer, lease or other disposal.

6.07Compliance with laws; Hedging

6.07ACompliance with laws

The Borrower and any Guarantor shall comply in all respects with all laws and
regulations to which it or the Project is subject.

6.07BHedging

The Borrower shall not, and shall procure that each other member of the Group
shall not, enter into any derivative transaction other than in accordance with
the Hedging Policy.

6.08Change in business

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Group as a whole from that carried
on at the date of this Contract.

6.09Merger

The Borrower shall not, and shall ensure that no other member of the Group
shall, enter into any amalgamation, demerger, merger or corporate reconstruction
unless such amalgamation, demerger, merger or corporate reconstruction is a
Permitted Merger.

6.10Ownership

6.10A

(a)The Borrower shall maintain not less than 100% (one hundred per cent) of the
share capital, directly or indirectly, of each of its Material Subsidiaries,
unless a prior written consent of the Bank is received by the Borrower.

(b)The Borrower shall ensure that OpGen shall in aggregate maintain not less
than 100% (one hundred per cent) of the share capital, directly or indirectly,
of the Borrower, unless prior written consent of the Bank is received by the
Borrower.

(c)The Borrower shall immediately notify the Bank in the event of a new entity
becoming a majority owned subsidiary (meaning ownership of 50.1% (fifty point
one per cent) or more) through any means, including but not limited to
acquisition, creation and spin-off.

(d)The undertakings in paragraphs (a) and (b) above shall be calculated in
accordance with GAAP as applied by the Borrower on the date of this Contract and
as GAAP is amended from time to time and tested annually.

(e)The Borrower shall procure that, as soon as any member of the Group becomes a
Material Subsidiary, unless notified by the Bank to the Borrower to the contrary
or unless the Bank determines that it is not reasonably practicable to do so,
that member of the Group shall promptly enter into a Guarantee and provide the
Bank with:

 



33 
 

 

 

 

(i)a certified copy of the constitutional documents of such Material Subsidiary;

(ii)a certified copy of the resolution of the competent body (board of directors
and/or general meeting of shareholders) of such Material Subsidiary duly
authorising the execution of such Guarantee and duly authorising the person or
persons signing such Guarantee on behalf of such Material Subsidiary together
with the specimen signature of each such person or persons;

(iii)evidence that such Material Subsidiary has obtained all necessary
Authorisations required in connection with such Guarantee;

(iv)a legal opinion in form and substance satisfactory to the Bank of a
reputable law firm acceptable to the Bank in the jurisdiction of incorporation
of such Material Subsidiary, addressed to the Bank covering materially the same
issues as the opinions referred to in Articles 1.04A (f) and (h) and relating to
the granting of the relevant Guarantee; and

(v)a copy of any other authorisation or other document, opinion or assurance
which the Bank reasonably considers to be necessary (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by such Guarantee or for the validity and
enforceability of such Guarantee,

each in form and substance satisfactory to the Bank. If it is not practicable
(in the sole opinion of the Bank) for the Material Subsidiary to grant a
guarantee in favour of the Bank, the Bank may request alternative credit support
in form and substance satisfactory to the Bank in its sole discretion.

6.10BMinimum worth of Obligors

The Borrower shall ensure that at all times:

(a)gross revenues of the Obligors represent not less than 85% of the
consolidated gross revenues of the Group taken as a whole;

(b)total assets of the Obligors represent not less than 85% of the Total Assets;
and

(c)EBITDA of the Obligors represents not less than 85% of the consolidated
EBITDA of the Group,

each as calculated based on the then latest consolidated audited accounts of the
Group.

6.11Books and records

The Borrower shall ensure that it has kept and will continue to keep proper
books and records of account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower,
including expenditures in connection with the Project, in accordance with GAAP
as in effect from time to time.

6.12Acquisitions

The Borrower shall not, and shall ensure that no other member of the Group shall
invest in or acquire any entity or a business going concern or an undertaking
(whether whole or substantially the whole of the assets or business), or any
division or operating unit thereof, or any shares or securities of any entity or
a business or undertaking (or in each case, any interest in any of them) (or
agree to any of the foregoing), unless such acquisition is a Permitted
Acquisition.

 



34 
 

 

 

 

6.13Indebtedness

The Borrower shall not, and shall ensure that no other member of the Group shall
incur any Indebtedness, unless such Indebtedness is Permitted Indebtedness.

6.14Guarantees

The Borrower shall not, and shall procure that no other member of the Group will
issue or allow to remain outstanding any guarantees in respect of any liability
or obligation of any person unless such guarantees are Permitted Guarantees.

6.15Permitted Payments

The Borrower shall not, and shall procure that no other member of the Group
shall, declare or distribute dividends, or make any payment in respect of any
intercompany loan, or return or purchase shares unless such payments are
Permitted Payments.

6.16Intellectual Property Rights

The Borrower shall, and shall procure that each other member of the Group shall,
(i) safeguard and maintain its rights with respect to the Intellectual Property
Rights required for the implementation of the Project in accordance with this
Contract, including complying with all material contractual provisions and that
the implementation of the Project in accordance with this Contract will not
result in the infringement of the rights of any person with regard to the
Intellectual Property Rights and (ii) ensure that any Intellectual Property
Rights required for the implementation of the Project will be owned by or
licensed to the Borrower, and where such Intellectual Property Rights which are
owned by a member of the Group are capable of registration, are registered to
that member of the Group.

6.17Maintenance of Status

The Borrower shall, and shall procure that each other member of the Group shall,
remain duly incorporated and validly existing as a corporate entity with limited
liability under the jurisdiction in which it is incorporated and that it and
each other member of the Group will have no centre of main interests, permanent
establishment or place of business outside the jurisdiction in which it is
incorporated (or in the case of OpGen outside of the State of Maryland, United
States of America) and that it and each other member of the Group will continue
to have the power to carry on its business as it is now being conducted and
continue to own its property and other assets.

6.18Eligibility Prerequisites

The Borrower shall, and shall procure that each other member of the Group shall,
satisfy the eligibility prerequisites, as amended from time to time, that are
required to be satisfied in order to obtain finance under the joint initiative
between the Bank and the European Commission as set out in Recital (10).

6.19Illicit origin

The Borrower shall, and shall procure that each other member of the Group shall,
promptly inform the Bank if at any time it becomes aware of any funds that are
invested in the Project by the Borrower or by any other member of the Group that
are of illicit origin, including products of money laundering or linked to the
financing of terrorism.

6.20Visibility

The operation benefits from a guarantee under EFSI and the Borrower agrees to
cooperate with the Bank to ensure that any press releases or publications made
by the Borrower regarding the financing and the Project include an appropriate
acknowledgement of the financial support provided by EIB with the backing of the
European Union through EFSI.

 



35 
 

 

 

 

6.21Loans

The Borrower shall not, and shall ensure that no other member of the Group will,
be a creditor in respect of any Indebtedness, save for any Permitted Loans.

6.22General Representations and Warranties

The Borrower represents and warrants to the Bank that:

(a)it is duly incorporated and validly existing as a company with limited
liability under the laws of Germany and it has power to carry on its business as
it is now being conducted and to own its property and other assets;

(b)OpGen is duly incorporated and validly existing as a company with limited
liability under the laws of the State of Delaware, United States of America and
it has power to carry on its business as it is now being conducted and to own
its property and other assets;

(c)it has the power to execute, deliver and perform its obligations under this
Contract and all necessary corporate, shareholder and other action has been
taken to authorise the execution, delivery and performance of the same by it;

(d)this Contract constitutes its legally valid, binding and enforceable
obligations;

(e)the execution and delivery of, the performance of its obligations under and
compliance with the provisions of this Contract do not and will not:

(i)contravene or conflict with any applicable law, statute, rule or regulation,
or any judgement, decree or permit to which it is subject;

(ii)contravene or conflict with any agreement or other instrument binding upon
it which might reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Contract;

(iii)contravene or conflict with any provision of its constitutional documents;

(f)the latest available consolidated audited accounts of the Group and the
latest available unaudited accounts of the Borrower, OpGen and any Guarantor
have been prepared on a basis consistent with previous years and have been
approved by its auditors as representing a true and fair view of the results of
its operations for that year and accurately disclose or reserve against all the
liabilities (actual or contingent) of the Borrower;

(g)there has been no Material Adverse Change since 21 October 2016;

(h)no event or circumstance which constitutes an Event of Default has occurred
and is continuing unremedied or unwaived;

(i)no litigation, arbitration, administrative proceedings or investigation is
current or to its knowledge is threatened or pending before any court, arbitral
body or agency which has resulted or if adversely determined is reasonably
likely to result in a Material Adverse Change, nor is there subsisting against
it or any of its Subsidiaries any unsatisfied judgement or award;

(j)it has obtained all necessary Authorisations in connection with this Contract
and in order to lawfully comply with its obligations hereunder, and the Project
and all such Authorisations are in full force and effect and admissible in
evidence;

(k)its payment obligations under this Contract rank not less than pari passu in
right of payment with all other present and future unsecured and unsubordinated
obligations under any of its debt instruments except for obligations mandatorily
preferred by law applying to companies generally;

 

 



36 
 

 

 

 

(l)it is in compliance with Article 6.05(e) and to the best of its knowledge and
belief (having made due and careful enquiry) no Environmental Claim has been
commenced or is threatened against it not previously disclosed to the Bank;

(m)no financial covenants have been concluded with any other creditor of the
Borrower (excluding financial covenants which are contained within financing
agreements permitted under paragraphs (c) or (f) of Permitted Indebtedness, the
transactions under paragraph (e) of Permitted Indebtedness that are FX hedging
transactions, and the Yorkville Facility) which are more restrictive than the
ones contained in this Contract;

(n)the Group structure chart is true, complete and accurate in all material
respects and represents the complete corporate structure of the Group as at the
date of this Contract;

(o)the Borrower is not required to make any deduction for or on account of any
Tax from any payment it may make under this Contract;

(p)to the best of its knowledge, no funds invested in the Project by the
Borrower or by its controlling entities or by another member of the Group are of
illicit origin, including products of money laundering or linked to the
financing of terrorism. The Borrower shall promptly inform the Bank if at any
time it becomes aware of the illicit origin of any such funds;

(q)all Tax returns required to have been filed by it or on its behalf under any
applicable law have been filed when due and contain the information required by
applicable law to be contained in them;

(r)it has paid when due all Taxes payable by it under applicable law except to
the extent that it is contesting payment in good faith and by appropriate means;

(s)with respect to Taxes which have not fallen due or which it is contesting, it
is maintaining reserves adequate for their payment and in accordance, where
applicable, with GAAP;

(t)the Accounting Reference Date of the Borrower is 31 December;

(u)under the laws of Germany it is not necessary that this Contract be filed,
recorded or enrolled with any court or other authority in Germany or that any
stamp, registration or similar tax be paid on or in relation to this Contract,
or the transactions contemplated by this Contract;

(v)any factual information provided by the Borrower and any member of the Group
for the purposes of entering into this Contract and any related documentation
was true and accurate in all material respects as at the date it was provided or
as at the date (if any) at which it is stated;

(w)the Borrower has no Indebtedness outstanding other than Permitted
Indebtedness;

(x)neither it, nor any of its assets, is entitled to immunity from suit,
execution, attachment or other legal process;

(y)it has done, or will have done by the appropriate time for the Project to be
implemented in accordance with this Contract, all that is reasonably required to
obtain, safeguard and maintain its rights with respect to the Intellectual
Property Rights required for the implementation of the Project in accordance
with this Contract including complying with all contractual provisions;

 

 



37 
 

 

 

 

(z)to the best of its knowledge and belief, having made reasonable enquiry, the
implementation of the Project in accordance with this Contract, will not result
in the infringement of the rights of any person with regard to the Intellectual
Property Rights;

(aa)the pension schemes for the time being operated by the Borrower (if any) are
funded in accordance with their rules and to the extent required by law or
otherwise comply with the requirements of any law applicable in the jurisdiction
in which the relevant pension scheme is maintained;

(bb)it is in compliance with all applicable European Union and German
legislation, including any applicable anti-corruption legislation;

(cc)other than as set out in the Group structure chart, the Borrower owns no
other equity and/or shares in any other business entity;

(dd)it has acquainted itself with this Contract and determined that it is in its
best commercial interest and consistent with its purpose of operations to enter
into this Contract;

(ee)no member of the Group is dormant;

(ff)it is in compliance with all undertakings under this Contract;

(gg)it is not engaged in any Illegal Activities and to the best of its knowledge
no Illegal Activities have occurred in connection with the Project;

(hh)the Revised Group Structure Chart is true, complete and accurate in all
material respects and represents the complete corporate structure of the Group
as at the Effective Date; and

The Repeating Representations are deemed repeated on each Disbursement Request,
Disbursement Date and on each Payment Date by reference to the facts and
circumstances then existing.

ARTICLE 7 

Security

The undertakings in this Article 7 remain in force from the date of this
Contract for so long as any amount is outstanding under this Contract or the
Credit is in force.

7.01Guarantee

The obligations of the Bank under this Contract are conditional upon the prior
execution and delivery to the Bank of each Guarantee Agreement in form and
substance satisfactory to it and of a legal opinion, addressed to the Bank in
form and substance satisfactory to the Bank, on the valid existence of the
relevant Guarantor, the authority and capacity of the relevant Guarantor to
enter into the relevant Guarantee Agreement and on the due execution and choice
of law of the Guarantee Agreement. The Borrower hereby acknowledges and consents
to the terms of each Guarantee Agreement.

7.02Negative pledge

(a)The Borrower shall not (and the Borrower shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.

For the purposes of this Article 7.02, the term Security shall also include any
arrangement or transaction on assets or receivables or money (such as the sale,
transfer or other disposal of assets on terms whereby they are or may be leased
to or re-acquired by the Borrower or any other member of the Group, the sale,
transfer or otherwise dispose of any receivables on recourse terms or any
arrangement under which money or the benefit of a bank account or other account
may be applied or set-off or any preferential arrangement having a similar
effect) in circumstances where the arrangement or transaction is entered into
primarily as a method of raising credit or of financing the acquisition of an
asset.

 



38 
 

 

 

 

(b)Paragraph (a) above does not apply to any Security, listed below:

(i)any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

(ii)any payment or close out netting or set-off arrangement pursuant to any
hedging transaction entered into by a member of the Group for the purpose of:

(A)hedging any risk to which any member of the Group is exposed in its ordinary
course of trading; or

(B)its interest rate or currency management operations which are carried out in
the ordinary course of business and for non-speculative purposes only,

excluding, in each case, any Security under a credit support arrangement in
relation to a hedging transaction;

(iii)any lien arising by operation of law and in the ordinary course of trading;

(iv)any Security over or affecting any asset acquired by a member of the Group
after the date of this Contract if:

(A)the Security was not created in contemplation of the acquisition of that
asset by a member of the Group;

(B)the principal amount secured has not been increased in contemplation of or
since the acquisition of that asset by a member of the Group; and

(C)the Security is removed or discharged within three (3) months of the date of
acquisition of such asset;

(v)any Security over or affecting any asset of any company which becomes a
member of the Group after the date of this Contract, where the Security is
created prior to the date on which that company becomes a member of the Group,
if:

(A)the Security was not created in contemplation of the acquisition of that
company;

(B)the principal amount secured has not increased in contemplation of or since
the acquisition of that company; and

(C)the Security is removed or discharged within three (3) months of that company
becoming a member of the Group;

(vi)any Security entered into pursuant to this Contract;

(vii)any Security arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a member of the Group in the ordinary course of trading and on
the supplier's standard or usual terms and not arising as a result of any
default or omission by any member of the Group; or

 



39 
 

 

 

 

(viii)any Security listed in Schedule E (Existing Security) except to the extent
the principal amount secured by that Security exceeds the amount stated in that
Schedule.

7.03Pari passu ranking

The Borrower shall ensure that its payment obligations under this Contract rank,
and will rank, not less than pari passu in right of payment with all other
present and future unsecured and unsubordinated obligations under any of its
debt instruments except for obligations mandatorily preferred by law applying to
companies generally.

7.04Clauses by inclusion

If the Borrower or any other member of the Group concludes with any other
financial creditor a financing agreement (excluding any facility which is
permitted under paragraphs (c) or (f) of Permitted Indebtedness and the
transactions under paragraph (e) of Permitted Indebtedness that are FX hedging
transactions) that includes a loss-of-rating clause or a covenant or other
provision regarding its financial ratios, if applicable, that is not provided
for in this Contract or is more favourable to the relevant financial creditor
than any equivalent provision of this Contract is to the Bank, the Borrower
shall promptly inform the Bank and shall provide a copy of the more favourable
provision to the Bank. The Bank may request that the Borrower promptly executes
an agreement to amend this Contract so as to provide for an equivalent provision
in favour of the Bank.

ARTICLE 8 

Information and Visits

8.01Information concerning the Project

The Borrower shall:

(a)deliver to the Bank:

(i)the information in content and in form, and at the times, specified in
Schedule A.2 or otherwise as agreed from time to time by the parties to this
Contract;

(ii)any such information or further document concerning the Project as the Bank
may require to comply with its obligations under the EFSI Regulation;

(iii)any such information or further document concerning the financing,
procurement, implementation, operation and environmental matters of or for the
Project as the Bank may reasonably require within a reasonable time; and

(iv)any such other information delivered to any Accountant in relation to any
valuation in accordance with IPEV Valuation Standards,

provided always that if such information or document is not delivered to the
Bank on time, and the Borrower does not rectify the omission within a reasonable
time set by the Bank in writing, the Bank may remedy the deficiency, to the
extent feasible, by employing its own staff or a consultant or any other third
party, at the Borrower's expense and the Borrower shall provide such persons
with all assistance necessary for the purpose;

 



40 
 

 

 

(b)submit for the approval of the Bank without delay any material change to the
Project, also taking into account the disclosures made to the Bank in connection
with the Project prior to the signing of this Contract, in respect of, inter
alia, the price, design, plans, timetable or to the expenditure programme or
financing plan for the Project;

(c)promptly inform the Bank of:

(i)any action or protest initiated or any objection raised by any third party or
any genuine complaint received by the Borrower or any Environmental Claim that
is to its knowledge commenced, pending or threatened against it with regard to
environmental or other matters affecting the Project; and

(ii)any fact or event known to the Borrower, which may substantially prejudice
or affect the conditions of execution or operation of the Project;

(iii)a genuine allegation, complaint or information with regard to Illegal
Activities related to the Loan and/or Project;

(iv)any non-compliance by it with any applicable Environmental Law; and

(v)any suspension, revocation or modification of any Environmental Approval,

and set out the action to be taken with respect to such matters;

(d)provide to the Bank, if so requested:

(i)a certificate of its insurers showing fulfilment of the requirements of
Article 6.05(c);

(ii)annually, a list of policies in force covering the insured property forming
part of the Project, together with confirmation of payment of the current
premiums.

8.02Information concerning the Borrower

The Borrower shall:

(a)deliver to the Bank:

(i)as soon as they become available but in any event within 180 days after the
end of each of its financial years the Group's audited consolidated annual
report, balance sheet, profit and loss account and auditors report for that
financial year, and the unconsolidated annual report, balance sheet, profit and
loss account of the Borrower, together with a Compliance Certificate as set out
in Schedule D.2 signed by two directors;

(ii)as soon as they become publicly available but in any event within 120 days
after the end of each of the relevant accounting periods the Group's
consolidated and Borrower's unconsolidated semi-annual or quarterly reports,
balance sheet and profit and loss account for the first half-year or each of the
first three quarters of each of its financial years together with a Compliance
Certificate as set out in Schedule D.2 signed by two directors;

(iii)on each Accounting Reference Date and on each date falling six months after
an Accounting Reference Date updates in form and substance satisfactory to the
Bank on (1) all regulatory approvals relating to the Unyvero platform and
cartridges; (2) placements of the Unyvero platform; and (3) financial
performance of the Group compared to the budget; and

 



41 
 

 

 

 

(iv)from time to time, such further information on its general financial
situation as the Bank may reasonably require or such certificates of compliance
with the undertakings of Article 6 as the Bank may reasonably deem necessary;

and

(b)inform the Bank immediately of:

(i)any material alteration to its constitutional documents or shareholding
structure and of any change of ownership of 5% or more of its shares after the
date of this Contract;

(ii)any fact which obliges it to prepay any financial indebtedness or any
European Union funding;

(iii)any event or decision that constitutes or may result in a Prepayment Event;

(iv)any intention on its part to grant any security over any of its assets in
favour of a third party except for those cases not prohibited by this Contract;

(v)any intention on its part to relinquish ownership of any material component
of the Project;

(vi)any fact or event that is reasonably likely to prevent the substantial
fulfilment of any obligation of the Borrower under this Contract;

(vii)any event listed in Article 10.01 having occurred or being threatened or
anticipated;

(viii)any investigations concerning the integrity of the members of the
Borrower's Managing Directors, other administrative body or managers;

(ix)to the extent permitted by law, any material litigation, arbitration,
administrative proceedings or investigation carried out by a court,
administration or similar public authority, which, to the best of its knowledge
and belief, is current, imminent or pending against the Borrower or its
controlling entities or members of the Borrower's management bodies in
connection with Illegal Activities related to the Loan and/or the Project;

(x)any measure taken by the Borrower pursuant to Article 6.05(f) of this
Contract;

(xi)any litigation, arbitration or administrative proceedings or investigation
which is current, threatened or pending and which if adversely determined is
reasonably likely to result in a Material Adverse Change; or

(xii)any Change in the Beneficial Ownership of the Borrower.

8.03Visits by the Bank

The Borrower shall allow the Bank and, when either required by the relevant
mandatory provisions of European Union law or pursuant to the EFSI Regulation,
the competent European Union institutions including the European Court of
Auditors, the European Commission, the European Anti-Fraud Office, as well as
persons designated by the foregoing to:

 



42 
 

 

 

 

(a)visit the sites, installations and works comprising the Project;

(b)interview representatives of the Borrower, any other member of the Group
and/or any Guarantor, and not obstruct contacts with any other person involved
in or affected by the Project; and

(c)conduct such on the spot audits and checks as they may wish and review the
Borrower's, any other member of the Group and/or each Guarantor's books and
records in relation to the execution of the Project and to be able to take
copies of related documents to the extent permitted by the law.

The Borrower shall provide the Bank, or ensure that the Bank is provided, with
all necessary assistance for the purposes described in this Article 8.03.

In the case of a genuine allegation, complaint or information with regard to
Illegal Activities related to the Loan and/or the Project, the Borrower shall
consult with the Bank in good faith regarding appropriate actions. In
particular, if it is proven that a third party committed Illegal Activities in
connection with the Loan and/or the Project with the result that the Loan or the
EFSI financing were misapplied, the Bank may, without prejudice to the other
provisions of this Contract, inform the Borrower if, in its view, the Borrower
should take appropriate recovery measures against such third party. In any such
case, the Borrower shall in good faith consider the Bank's views and keep the
Bank informed.

8.04Disclosure and publication

The Borrower acknowledges and agrees that the Bank may:

(i)be obliged to communicate information relating to the Borrower and the
Project to any competent institution or body of the European Union in accordance
with the relevant mandatory provisions of European Union law or pursuant to the
EFSI Regulation; and

(ii)publish on its website or produce press releases containing information
related to the financing provided pursuant to this Contract with support of the
EFSI, including the name, address and country of establishment of the Borrower,
the purpose of the financing and the type and amount of financial support
received under this Contract.

8.05Information required by an Accountant

The Borrower shall promptly provide any Accountant with any information and
assistance it requires for the purposes of calculating the Market
Capitalisation.

ARTICLE 9 

Charges and expenses

9.01Taxes, duties and fees

The Borrower shall pay all Taxes, duties, fees and other impositions of
whatsoever nature, including stamp duty and registration fees, arising out of
the execution or implementation of this Contract or any related document and in
the creation, perfection, registration or enforcement of any security for the
Loan to the extent applicable.

The Borrower shall pay all principal, interest, indemnities and other amounts
due under this Contract gross without deduction of any national or local
impositions whatsoever; provided that, if the Borrower is obliged to make any
such deduction, it will gross up the payment to the Bank so that after
deduction, the net amount received by the Bank is equivalent to the sum due.

 



43 
 

 

 

 

9.02Other charges

The Borrower shall bear all reasonable and documented charges and expenses,
including professional, banking or exchange charges incurred in connection with
the preparation, execution, implementation, enforcement and termination of any
Finance Document or any related document, any amendment, supplement or waiver in
respect of any Finance Document or any related document, and in the amendment,
creation, management, enforcement and realisation of any Guarantee and/or any
security for the Loan. All legal fees incurred by the Bank in connection with
the preparation, execution, implementation of this Finance Contract are capped
up to an amount referred in the letter dated 17 June 2016 signed by the Borrower
and the Bank.

9.03Increased costs, indemnity and set-off

(a)The Borrower shall pay to the Bank any documented sums or expenses incurred
or suffered by the Bank as a consequence of the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or compliance with any law or regulation made after the date of
signature of this Contract, in accordance with or as a result of which (i) the
Bank is obliged to incur additional costs in order to fund or perform its
obligations under this Contract, or (ii) any amount owed to the Bank under this
Contract or the financial income resulting from the granting of the Credit or
the Loan by the Bank to the Borrower is reduced or eliminated.

(b)Without prejudice to any other rights of the Bank under this Contract or
under any applicable law, the Borrower shall indemnify and hold the Bank
harmless from and against any loss incurred as a result of any payment or
partial discharge that takes place in a manner other than as expressly set out
in this Contract.

(c)The Bank may set off any matured obligation due from the Borrower under this
Contract (to the extent beneficially owned by the Bank) against any obligation
(whether or not matured) owed by the Bank to the Borrower regardless of the
place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Bank may convert either obligation
at a market rate of exchange in its usual course of business for the purpose of
the set-off. If either obligation is unliquidated or unascertained, the Bank may
set off in an amount estimated by it in good faith to be the amount of that
obligation.

9.04Accountant fees

The Borrower shall, within ten Business Days of demand, pay to any Accountant
(or to the Bank for the account of such Accountant) the amount of all costs and
expenses (including legal and other fees) incurred by that Accountant in
connection with the valuation of the Borrower pursuant to Article 3.05.

ARTICLE 10 

Events of Default

10.01Right to demand repayment

The Borrower shall repay all or part of the Loan (as requested by the Bank)
forthwith, together with accrued interest (including any Deferred Interest) and
all other accrued or outstanding amounts under this Contract, upon written
demand being made by the Bank in accordance with the following provisions.

 



44 
 

 

 

 

10.01AImmediate demand

The Bank may make such demand immediately:

(a)if any Obligor does not pay on the due date any amount payable pursuant to
any Finance Document at the place and in the currency in which it is expressed
to be payable, unless (i) its failure to pay is caused by an administrative or
technical error or a Disruption Event and (ii) payment is made within three (3)
Business Days of its due date;

(b)if any information or document given to the Bank by or on behalf of any
Obligor or any member of the Group or any representation, warranty or statement
made or deemed to be made by any Obligor or any member of the Group in or
pursuant to any Finance Document is or proves to have been incorrect, incomplete
or misleading in any material respect;

(c)if, following any default of any Obligor or any other member of the Group in
relation to any loan, or any obligation arising out of any financial
transaction, other than the Loan,

(i)any Obligor or any other member of the Group is required or is capable of
being required or will, following expiry of any applicable contractual grace
period, be required or be capable of being required to prepay, discharge, close
out or terminate ahead of maturity such other loan or obligation; or

(ii)any financial commitment for such other loan or obligation is cancelled or
suspended;

(d)if any Obligor or any member of the Group is unable to pay its debts as they
fall due, or suspends its debts, or makes or seeks to make a composition with
its creditors;

(e)if any corporate action, legal proceedings or other procedure or step is
taken in relation to the suspension of payments, a moratorium of any
indebtedness, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) or an order is made or an
effective resolution is passed for the winding up of any Obligor or any member
of the Group, or if any Obligor or any member of the Group takes steps towards a
substantial reduction in its capital, is declared insolvent or ceases or
resolves to cease to carry on the whole or any substantial part of its business
or activities;

(f)if an encumbrancer takes possession of, or a receiver, liquidator,
administrator, administrative receiver or similar officer is appointed, whether
by a court of competent jurisdiction or by any competent administrative
authority or by any person, of or over, any part of the business or assets of
any Obligor or any member of the Group or any property forming part of the
Project;

(g)if any Obligor or any member of the Group defaults in the performance of any
obligation in respect of any other loan granted by the Bank or financial
instrument entered into with the Bank;

(h)if any Obligor or any member of the Group defaults in the performance of any
obligation in respect of any other loan made to it from the resources of the
Bank or the European Union;

(i)if any distress, execution, sequestration or other process is levied or
enforced upon the property of any Obligor or any property forming part of the
Project and is not discharged or stayed within 14 (fourteen) days;

 



45 
 

 

 

 

(j)if a Material Adverse Change occurs, as compared with an Obligor's condition
at the date of this Contract; or

(k)if it is or becomes unlawful for any Obligor to perform any of its
obligations under any Finance Document or any Finance Document is not effective
in accordance with its terms or is alleged by any Obligor to be ineffective in
accordance with its terms.

10.01BDemand after notice to remedy

The Bank may also make such demand:

(a)if the Borrower fails to comply with any obligation under this Contract not
being an obligation mentioned in Article 10.01A or a Guarantor fails to comply
with any obligation under a Guarantee; or

(b)if any fact related to any Obligor or the Project stated in the Recitals
materially alters and is not materially restored and if the alteration either
materially prejudices the interests of the Bank as lender to the Borrower or
adversely affects the implementation or operation of the Project,

unless the non-compliance or circumstance giving rise to the non-compliance is
capable of remedy and is remedied within a reasonable period of time specified
in a notice served by the Bank on any Obligor.

10.02Other rights at law

Article 10.01 shall not restrict any other right of the Bank at law to require
prepayment of the Loan.

10.03Indemnity

10.03ATranches

In case of demand under Article 10.01 in respect of any Tranche, the Borrower
shall pay to the Bank the amount demanded together with a sum equal to the
present value of 0.15% (fifteen basis points) per annum calculated and accruing
on the amount of principal due to be prepaid in the same manner as interest
would have been calculated and would have accrued, if that amount had remained
outstanding according to the original amortisation schedule of that Tranche,
until the Maturity Date of that Tranche.

The value shall be calculated at a discount rate equal to the Redeployment Rate
applied as of each relevant Payment Date.

10.03BGeneral

Amounts due by the Borrower pursuant to this Article 10.03 shall be payable on
the date of prepayment specified in the Bank's demand.

10.04Non-Waiver

No failure or delay or single or partial exercise by the Bank in exercising any
of its rights or remedies under this Contract shall be construed as a waiver of
such right or remedy. The rights and remedies provided in this Contract are
cumulative and not exclusive of any rights or remedies provided by law.

 



46 
 

 

 

 

ARTICLE 11 

Law and jurisdiction, miscellaneous

11.01Governing Law

This Contract and any non-contractual obligations arising out of or in
connection with it shall be governed by the laws of England and Wales.

11.02Jurisdiction

(a)The courts of England and Wales have exclusive jurisdiction to settle any
dispute (a "Dispute") arising out of or in connection with this Contract
(including a dispute regarding the existence, validity or termination of this
Contract or the consequences of its nullity) or any non-contractual obligation
arising out of or in connection with this Contract.

(b)The parties agree that the courts of England and Wales are the most
appropriate and convenient courts to settle Disputes between them and,
accordingly, that they will not argue to the contrary.

(c)This Article 11.02 is for the benefit of the Bank only. As a result and
notwithstanding Article 11.02(a), it does not prevent the Bank from taking
proceedings relating to a dispute (including a dispute relating to the
existence, validity or termination hereof or any non-contractual obligation
arising out of or in connection with this Contract) in any other courts with
jurisdiction. To the extent allowed by law, the Bank may take concurrent
proceedings in any number of jurisdictions.

11.03Agent of Service

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower hereby irrevocably appoints Vistra (UK) Ltd., 3rd Floor 11-12 St
James's Square London SW1Y 4LB, United Kingdom as its agent of service for the
purposes of accepting service on its behalf of any writ, notice, order,
judgement or other legal process. The Borrower agrees that failure by a process
agent to notify it of the process will not invalidate the proceedings concerned.

The Bank hereby appoints The Securities Management Trust Limited of 8 Lothbury,
London EC2 7HH, United Kingdom to be its agent for the purpose of accepting
service of legal process.

11.04Place of performance

Unless otherwise specifically agreed by the Bank in writing, the place of
performance under this Contract, shall be the seat of the Bank.

11.05Evidence of sums due

In any legal action arising out of this Contract the certificate of the Bank as
to any amount or rate due to the Bank under this Contract shall, in the absence
of manifest error, be prima facie evidence of such amount or rate.

11.06Third party rights

A person who is not a party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Contract.

 



47 
 

 

 

11.07Entire Agreement

This Contract constitutes the entire agreement between the Bank and the Borrower
in relation to the provision of the Credit hereunder, and supersedes any
previous agreement, whether express or implied, on the same matter.

11.08Invalidity

If at any time any term of this Contract is or becomes illegal, invalid or
unenforceable in any respect, or this Contract is or becomes ineffective in any
respect, under the laws of any jurisdiction, such illegality, invalidity,
unenforceability or ineffectiveness shall not affect:

(a)the legality, validity or enforceability in that jurisdiction of any other
term of this Contract or the effectiveness in any other respect of this Contract
in that jurisdiction; or

(b)the legality, validity or enforceability in other jurisdictions of that or
any other term of this Contract or the effectiveness of this Contract under the
laws of such other jurisdictions.

11.09Amendments

Any amendment to this Contract shall be made in writing and shall be signed by
the parties hereto.

11.10Counterparts

This Contract may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument. Each counterpart is an
original, but all counterparts shall together constitute one and the same
instrument.

ARTICLE 12 

Final clauses

12.01Notices to either party

The address and electronic mail address (and the department or officer, if any,
for whose attention the communication is to be made) of each party for any
communication to be made or document to be delivered under or in connection with
this Contract is:

For the Bank

Attention: TMR

100 boulevard Konrad Adenauer
L-2950 Luxembourg

Email: tmr-tm-esdassistants@eib.org

Facsimile no: +352 43 79 67397

 

 

For Curetis GmbH

Attention: Managing Directors and cc to Corporate Legal

 

Max-Eyth-Strasse 42
71088 Holzgerlingen, Germany

Email: contact@curetis.com

 

Facsimile no.: +49 7031 49195-19

 

 



48 
 

 

 

 

 

12.02Form of notice

(a)Any notice or other communication given under this Contract must be in
writing and, unless otherwise stated, may be made by letter, electronic mail and
facsimile.

(b)Notices and other communications for which fixed periods are laid down in
this Contract or which themselves fix periods binding on the addressee, may be
made by hand delivery, registered letter, facsimile or by electronic mail. Such
notices and communications shall be deemed to have been received by the other
party:

(i)on the date of delivery in relation to a hand-delivered or registered letter;

(ii)on receipt of transmission in relation to a facsimile;

(iii)in the case of any electronic mail sent by the Borrower to the Bank, only
when actually received in readable form and only if it is addressed in such a
manner as the Bank shall specify for this purpose; or

(iv)in the case of any electronic mail sent by the Bank to the Borrower, when
the electronic mail is sent.

(c)Any notice provided by the Borrower or any Obligor to the Bank by electronic
mail shall:

(i)mention the contract number ("FI nr") found on the cover page of this
Contract in the subject line; and

(ii)be in the form of a non-editable electronic image (pdf, tif or other common
non editable file format agreed between the parties) of the notice signed by an
authorised signatory with individual representation right or by two or more
authorised signatories with joint representation right of the Borrower or any
Obligor as appropriate, attached to the electronic mail.

(d)Notices issued by the Borrower pursuant to any provision of this Contract
shall, where required by the Bank, be delivered to the Bank together with
satisfactory evidence of the authority of the person or persons authorised to
sign such notice on behalf of the Borrower and the authenticated specimen
signature of such person or persons.

(e)Without affecting the validity of electronic mail or facsimile notices or
communication made in accordance with this Article 12.02, the following notices,
communications and documents shall also be sent by registered letter to the
relevant party at the latest on the immediately following Business Day:

(i)Disbursement Request;

(ii)revocation of a Disbursement Request according to Article 1.02C(b); and

(iii)any notices and communication in respect of the deferment, cancellation,
and suspension of a disbursement of any Tranche, Market Disruption Event,
Prepayment Request, Prepayment Notice, Event of Default, any demand for
prepayment; and

(iv)any other notice, communication or document required by the Bank.

(f)The parties agree that any above communication (including via electronic
mail) is an accepted form of communication and shall constitute admissible
evidence in court.

 



49 
 

 

 

 

12.03Demand after notice to remedy

The Bank and the Borrower shall promptly notify the other party in writing of
any change in their respective communication details.

12.04English language

(a)Any notice or communication given under or in connection with this Contract
must be in English.

(b)All other documents provided under or in connection with this Contract must
be:

(i)in English; or

(ii)if not in English, and if so required by the Bank, accompanied by a
certified English translation and, in this case, the English translation will
prevail.

12.05Recitals and Schedules

The Recitals and following Schedules form part of this Contract:

Schedule A Project Specification and Reporting Schedule B Definition of EURIBOR
Schedule C Forms for Borrower Schedule D Conditions Precedent and Certificates
of the Borrower Schedule E Existing Security Schedule F PPI Examples





 



 

 

   

 

50 
 

 

 

IN WITNESS WHEREOF the parties hereto have caused this Contract to be executed
in four originals in the English language.

At Luxembourg, this 12 December 2016

{*intentionally blank*}

 

 

 

 

51 
 

 

 

